 



CONFORMED VERSION
AGENCY AGREEMENT
DATED 5 OCTOBER 2006
POLO RALPH LAUREN CORPORATION
EUR 300,000,000 4.50 per cent. Notes due 2013
ALLEN & OVERY
(ALLEN & OVERY LOGO) [y29753y2975301.gif]
Allen & Overy LLP

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page
 
           
1.
  Interpretation     1  
2.
  Definitions     1  
3.
  Appointment of Agents     3  
4.
  Authentication and Delivery of Notes     3  
5.
  Payment to the Fiscal Agent     4  
6.
  Notification of Non-payment by the Issuer     4  
7.
  Duties of the Registrar and the Paying Agents     4  
8.
  Reimbursement of the Paying Agents     5  
9.
  Notice of any Withholding or Deduction     5  
10.
  Duties of the Registrar     5  
11.
  Duties of the Transfer Agent     7  
12.
  Regulations for Transfer of Registered Notes     7  
13.
  Duties to the Fiscal Agent in connection with Optional Redemption and
Redemption for        
 
  Taxation Reasons     7  
14.
  Receipt and Publication of Notices     7  
15.
  Cancellation of Notes     8  
16.
  Issue of Replacement Certificates     8  
17.
  Records and Certificates     9  
18.
  Copies of this Agreement available for inspection     9  
19.
  Commissions and Expenses     9  
20.
  Indemnity     10  
21.
  Repayment by Fiscal Agent     10  
22.
  Conditions of Appointment     10  
23.
  Communication with Agents     11  
24.
  Termination of Appointment     11  
25.
  Meetings of Noteholders     13  
26.
  Consolidation, Merger or Transfer     13  
27.
  Notices     14  
28.
  Taxes and Stamp Duties     14  
29.
  Counterparts     15  
30.
  Descriptive Headings     15  
31.
  Governing Law and Submission to Jurisdiction     15  
32.
  Amendments     16  
 
           
Schedule
      Page
 
           
1.
  Form of the Global Certificate     17  
2.
  Form of Certificate and Conditions of the Notes     23  
 
  Part 1       Form of Certificate     23  
 
  Part 2       Conditions of the Notes     26  
3.
  Provisions for Meetings of Noteholders     39  
4.
  Registration and Transfer of Notes     48  
5.
  Form of Put Notice     50   Signatories     51  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 5 October 2006 and made
BETWEEN:
(1) POLO RALPH LAUREN CORPORATION (the Issuer);
(2) DEUTSCHE BANK AG, LONDON BRANCH; and
(3) DEUTSCHE BANK LUXEMBOURG S.A.
WHEREAS:

(A)   The Issuer has agreed to issue EUR 300,000,000 4.50 per cent. Notes due
2013 (the Notes which expression shall include, unless the context otherwise
requires, any further Notes issued pursuant to Condition 14 and forming a single
series with the Notes).

(B)   The Notes will be issued in registered form in the denominations of EUR
50,000 and integral multiples of EUR 1,000 in excess thereof, without coupons.

(C)   The Notes will initially be represented by a Global Certificate.

(D)   The Global Certificate will be in or substantially in the form set out in
Schedule 1 and the definitive Certificates will be in or substantially in the
form set out in Part 1 of Schedule 2. The Conditions of the Notes (the
Conditions) will be in or substantially in the form set out in Part 2 of
Schedule 2.

NOW IT IS HEREBY AGREED as follows:

1.     INTERPRETATION

1.1   Words and expressions defined in the Conditions and not otherwise defined
in this Agreement shall have the same meanings when used in this Agreement.

1.2   References in this Agreement to principal and/or interest shall include
any additional amounts payable pursuant to Condition 8.

2.     DEFINITIONS

2.1   As used in this Agreement and in the Conditions:

    Fiscal Agent, Paying Agents, Registrar, Transfer Agent and Agents mean and
include each Fiscal Agent, Paying Agent, Registrar, Transfer Agent and Agent
from time to time appointed to exercise the powers and undertake the duties
conferred and imposed upon it by this Agreement and notified to the Noteholders
under clause 21;

    Outstanding means in relation to the Notes all the Notes issued other than:

  (a)   those Notes which have been redeemed and cancelled pursuant to Condition
7 or otherwise pursuant to the Conditions;

  (b)   those Notes in respect of which the date for redemption under the
Conditions has occurred and the redemption moneys wherefore (including all
interest payable thereon) have been duly paid to the Fiscal Agent in the manner
provided in clause 5

1



--------------------------------------------------------------------------------



 



      (and, where appropriate, notice to that effect has been given to the
Noteholders under Condition 12) and remain available for payment against
presentation of the relevant Notes;     (c)   those Notes which have been
purchased and cancelled under Condition 7;     (d)   those Notes which have
become void under Condition 9;     (e)   those mutilated or defaced Notes which
have been surrendered and cancelled and in respect of which replacements have
been issued pursuant to Condition 11; and     (f)   (for the purpose only of
ascertaining the principal amount of the Notes outstanding and without prejudice
to the status for any other purpose of the relevant Notes) those Notes which are
alleged to have been lost, stolen or destroyed and in respect of which
replacements have been issued pursuant to Condition 11,

    provided that for each of the following purposes, namely:

  (i)   the right to attend and vote at any meeting of the Noteholders or any of
them; and     (ii)   the determination of how many and which Notes are for the
time being outstanding for the purposes of paragraphs 4, 7 and 9 of Schedule 3;

    those Notes (if any) which are for the time being held by any person
(including, but not limited to, the Issuer or any of its Subsidiaries) for the
benefit of the Issuer or any of its Subsidiaries shall (unless and until ceasing
to be so held) be deemed not to remain outstanding; and

    specified office means the offices specified in clause 27 or any other
specified offices as may from time to time be duly notified pursuant to clause
27.

2.2 (a)     In this Agreement, unless the contrary intention appears, a
reference to:

  (i)   an amendment includes a supplement, restatement or novation and amended
is to be construed accordingly;     (ii)   a person includes any individual,
company, unincorporated association, government, state agency, international
organisation or other entity;     (iii)   a provision of a law is a reference to
that provision as extended, amended or re-enacted;     (iv)   a clause or
schedule is a reference to a clause of, or a Schedule to, this Agreement;    
(v)   a person includes its successors and assigns;     (vi)   a document is a
reference to that document as amended from time to time; and     (vii)   a time
of day is a reference to London time;

  (b) The headings in this Agreement do not affect its interpretation;

2



--------------------------------------------------------------------------------



 



  (c)   All references in this Agreement to costs or charges or expenses shall
include any value added tax or similar tax charged or chargeable in respect
thereof; and

  (d)   All references in this Agreement to Notes shall, unless the context
otherwise requires, include the Global Certificate and the definitive
Certificates.

3.   APPOINTMENT OF AGENTS   3.1   The Issuer appoints, on the terms and subject
to the conditions of this Agreement:

  (a)   Deutsche Bank AG, London Branch as fiscal and principal paying agent (in
such capacity, the Fiscal Agent) and as transfer agent (in such capacity, the
Transfer Agent) in respect of the Notes; and     (b)   Deutsche Bank Luxembourg
S.A. as paying agent and as registrar (in such capacity, the Registrar)
(together with the Fiscal Agent, the Paying Agents) for the payment of principal
of, and interest on, the Notes;

    in each case acting at its specified office.

3.2   The Fiscal Agent, the other Paying Agent, the Transfer Agent and the
Registrar are together referred to as the Agents.

3.3   The obligations of the Agents hereunder are several and not joint.

4.   AUTHENTICATION AND DELIVERY OF NOTES

4.1   If the Global Certificate is to be exchanged in accordance with its terms
for definitive Certificates, the Issuer undertakes that it will deliver to, or
to the order of, the Fiscal Agent, as soon as reasonably practicable and in any
event not later than 15 days before the relevant exchange is due to take place,
definitive Certificates in an aggregate principal amount of EUR 300,000,000 or
such lesser amount as is the principal amount of Notes represented by the Global
Certificate to be issued in exchange for the Global Certificate. Each definitive
Certificate so delivered shall be duly executed on behalf of the Issuer.

4.2   The Issuer authorises and instructs (a) the Registrar to authenticate the
Global Certificate and (b) the Registrar to authenticate the definitive
Certificates delivered pursuant to subclause 4.1.

4.3   If the Global Certificate becomes exchangeable for definitive Certificates
in accordance with its terms, the Registrar shall authenticate and deliver to
each person designated by the relevant Clearing System a definitive Certificate
in accordance with the terms of this Agreement and the Global Certificate.

4.4   The Fiscal Agent and the Registrar shall cause all Notes delivered to and
held by them under this Agreement to be maintained in safe custody and shall
ensure that the definitive Certificates are issued only in accordance with the
terms of the Global Certificate and this Agreement.

4.5   The Global Certificate shall be deposited with, and registered in the name
of, a nominee for a common depositary for Euroclear Bank S.A./N.V., as operator
of the Euroclear System and Clearstream Banking societe anonyme (together, the
Clearing Systems).

4.6   If the Issuer is required to deliver definitive Certificates pursuant to
the terms of the Global Certificate, the Issuer shall promptly arrange for a
stock of definitive Certificates

3



--------------------------------------------------------------------------------



 



    (unauthenticated and with the names of the registered holders left blank but
executed on behalf of the Issuer and otherwise complete) to be made available to
the Registrar.

5.   PAYMENT TO THE FISCAL AGENT

5.1   The Issuer shall, not later than 10.00 a.m. (New York City time) on each
date on which any payment of principal and/or interest in respect of any of the
Notes becomes due under the Conditions, transfer to an account specified by the
Fiscal Agent such amount of Euro as shall be sufficient for the purposes of the
payment of principal and/or interest in same day funds.

5.2   The Issuer shall ensure that, not later than the second London Business
Day immediately preceding the date on which any payment is to be made to the
Fiscal Agent pursuant to subclause 5.1, the Fiscal Agent shall receive a copy of
an irrevocable payment instruction by fax or SWIFT to the bank through which the
payment is to be made. For the purposes of this subclause 5.2, London Business
Day means a day on which banks are open for business in London.

5.3   If the amounts to be received by the Fiscal Agent under subclause 5.1 will
be, or the amounts actually received by it are, insufficient to satisfy all
claims in respect of all payments then falling due in respect of the Notes, the
Fiscal Agent shall not be obliged to pay any such claims until the Fiscal Agent
has (i) received the full amount of all such payments, and (ii) been able to
identify and confirm receipt of funds.

6.   NOTIFICATION OF NON-PAYMENT BY THE ISSUER

    The Fiscal Agent shall notify each of the other Paying Agents and the
Registrar forthwith:

  (a)   if it has not by the relevant date specified in subclause 5.1 received
unconditionally the full amount in Euro required for the payment; and     (b)  
if it receives unconditionally the full amount of any sum payable in respect of
the Notes after such date.

    The Fiscal Agent shall, at the expense of the Issuer, forthwith upon receipt
of any amount as described in subclause 6(b), cause notice of that receipt to be
published under Condition 12.

7.   DUTIES OF THE REGISTRAR AND THE PAYING AGENTS

7.1   Subject to the payments to the Fiscal Agent provided for by clause 5 being
duly made, the Paying Agents shall act as paying agents of the Issuer and shall
pay or cause to be paid on behalf of the Issuer, on and after each date on which
any payment becomes due and payable, the amounts of principal and interest
payable in respect of each Note under the Conditions and the provisions of this
Agreement and, in the case of a payment of principal following receipt of the
Note at the specified office of the relevant Paying Agent.

7.2   If default is made by the Issuer in respect of any payment, unless and
until the full amount of the payment has been made under the terms of this
Agreement (except as to the time of making the same) or other arrangements
satisfactory to the Fiscal Agent have been made, neither the Fiscal Agent nor
any of the other Paying Agents shall be bound to act as paying agents.

7.3   Without prejudice to subclauses 7.1 and 7.2, if the Fiscal Agent pays any
amounts to the holders of Notes or to any other Paying Agent at a time when it
has not received payment in

4



--------------------------------------------------------------------------------



 



    full in respect of the Notes in accordance with subclause 5.1 (the excess of
the amounts so paid over the amounts so received being the Shortfall), the
Issuer will, in addition to paying amounts due under subclause 5.1, pay to the
Fiscal Agent on demand interest (at a rate which represents the Fiscal Agent’s
cost of funding the Shortfall) on the Shortfall (or the unreimbursed portion
thereof) until the receipt in full by the Fiscal Agent of the Shortfall.

7.4   Whilst the Notes are represented by the Global Certificate, all payments
due in respect of the Notes shall be made to, or to the order of, the holder of
the Global Certificate, subject to and in accordance with the provisions of the
Global Certificate. On the occasion of each payment, the Paying Agent to which
the Global Certificate was presented for the purpose of making the payment shall
cause the appropriate Schedule to the Global Certificate to be annotated so as
to evidence the amounts and dates of the payments of principal and/or interest
as applicable.

7.5   If on presentation of a Note the amount payable in respect of the Note is
not paid in full (otherwise than as a result of withholding or deduction for or
on account of any Taxes as permitted by the Conditions) the Paying Agent to whom
the Note is presented shall procure that the Note is enfaced with a memorandum
of the amount paid and the date of payment.

8.      REIMBURSEMENT OF THE PAYING AGENTS

    The Fiscal Agent shall charge the account referred to in clause 5 for all
payments made by it under this Agreement and will credit or transfer to the
respective accounts of the other Paying Agents the amount of all payments made
by them under the Conditions immediately upon notification from them, subject in
each case to any applicable laws or regulations.

9.      NOTICE OF ANY WITHHOLDING OR DEDUCTION

9.1   If the Issuer is, in respect of any payment in respect of the Notes,
compelled to withhold or deduct any amount for or on account of any Taxes as
contemplated by Condition 8, the Issuer shall give notice to the Fiscal Agent as
soon as it becomes aware of the requirement to make the withholding or deduction
and shall give to the Fiscal Agent such information as the Fiscal Agent shall
require to enable it to comply with the requirement.

9.2   All payments by the Issuer under this Agreement shall be made free and
clear of, and without withholding or deduction for, any taxes, duties,
assessments or governmental charges of whatsoever nature imposed, levied,
collected, withheld or assessed by any government having power to tax, unless
such withholding or deduction is required by law. In that event, the Issuer
shall pay such additional amounts as shall be necessary in order that the net
amounts received by the Agent after such withholding or deduction shall equal
the respective amount which would otherwise have been receivable by the Agent if
no such withholding or deduction had been made.

10.   DUTIES OF THE REGISTRAR

10.1   The Registrar shall so long as any Note is outstanding:

  (a)   maintain at its specified office a register (the Register) of the
holders of the Registered Notes which shall show (i) the principal amounts and
the serial numbers of the Notes, (ii) the dates of issue of all Notes, (iii) all
subsequent transfers and changes of ownership of Notes, (iv) the names and
addresses of the holders of the Notes, (v) all cancellations of Notes, whether
because of their purchase by the Issuer or any Subsidiary of the Issuer, their
replacement or otherwise, and (vi) all replacements of Notes (subject, where
appropriate, in the case of (v), to the Registrar

5



--------------------------------------------------------------------------------



 



      having been notified as provided in this Agreement), and subject to
applicable laws and regulations at all reasonable times during office hours make
such copy of the Register available to the Fiscal Agent, Transfer Agent, Paying
Agent, Issuer, any person authorised by the Issuer or any Noteholder for
inspection;     (b)   register all transfers of Notes;     (c)   receive any
document in relation to or affecting the title to any of the Notes including all
forms of transfer, forms of exchange, probates, letters of administration and
powers of attorney;     (d)   maintain proper records of the details of all
documents received by itself or the Transfer Agent;     (e)   prepare all such
lists of holders of the Notes as may be required by the Issuer or the Fiscal
Agent or any person authorised by either of them;     (f)   subject to
applicable laws and regulations at all reasonable times during office hours make
the Register available to the Issuer or any person authorised by it or the
holder of any Note for inspection and for the taking of copies or extracts;    
(g)   notify the Fiscal Agent upon its request not less than seven days before
each due date for the payment of interest of the names and addresses of all
registered holders of the Notes at the close of business on the relevant Record
Date and the amounts of their holdings in order to enable the Fiscal Agent to
make or arrange for due payment to the holders of the amounts of interest
payable in respect of the Notes or, as the case may be, the amounts required to
redeem the Notes;     (h)   comply with the proper and reasonable requests of
the Issuer with respect to the maintenance of the Register and give to the
Fiscal Agent and the Transfer Agent such information as may be reasonably
required by them for the proper performance of their duties;     (i)  
forthwith, and in any event within three business days of the relevant request
(or such longer period as may be required to comply with any applicable fiscal
or other regulations), authenticate and issue, upon receipt by it of, or receipt
by it of notification from any Transfer Agent of delivery to it of, Notes for
transfer, duly dated and completed Notes in the name of the registered holders
and deliver the Notes at its specified office or at the specified office of the
Transfer Agent or (at the risk of the relevant registered holders) send the
Notes to such address as the registered holders may request; and     (j)  
accept Notes delivered to it with a request for transfer of all or part of the
Note, and shall, if appropriate, charge to the holder of a Note presented for
transfer the costs or expenses (if any) of delivering Notes issued on such
transfer other than by regular mail. Holders of the Notes shall be responsible
for payment of any stamp duty, tax or other governmental charge that may be
imposed in relation to the transfer, and for the avoidance of doubt, none of the
Agents shall have any responsibility in connection therewith.

10.2   The Issuer shall deliver to the Registrar for the performance of its
duties under this Agreement from time to time so long as any Note is
outstanding, sufficient duly executed Notes as may be required for the
performance of the Registrar’s duties.

6



--------------------------------------------------------------------------------



 



10.3   Notes shall be dated:

  (a)   in the case of the Global Certificate issued on the date of closing,
with that date; or     (b)   in the case of a Note issued upon transfer, with
the date of registration in the Register of the transfer; or     (c)   in the
case of a Note issued to the transferor upon transfer in part of a Note, with
the same date as the date of the Note transferred; or     (d)   in the case of a
Note issued pursuant to clause 16 with the same date as the date of the lost,
stolen, mutilated, defaced or destroyed Note in replacement of which it is
issued.

11.   DUTIES OF THE TRANSFER AGENT

11.1   The Transfer Agent shall perform the duties set out in this Agreement and
the Conditions and, in performing those duties, shall comply with the Conditions
and the provisions of this Agreement.

11.2   The Transfer Agent shall:

  (a)   accept Notes delivered to it with a request for transfer of all or part
of the Note, and shall, in each case, give to the Registrar all relevant details
to enable it to issue Notes in accordance with each request; and

  (b)   if appropriate, charge to the holder of a Note presented for transfer
the costs or expenses (if any) of the Registrar in delivering Notes issued on
such transfer other than by regular mail. Holders of the Notes shall be
responsible for payment of any stamp duty, tax or other governmental charge that
may be imposed in relation to the transfer, and for the avoidance of doubt, none
of the Agents shall have any responsibility in connection therewith.

12.   REGULATIONS FOR TRANSFER OF REGISTERED NOTES

    Subject as provided below, the Issuer may from time to time agree with the
Transfer Agent reasonable regulations to govern the transfer and registration of
Notes. The initial regulations, which shall apply until amended under this
clause, are set out in Schedule 4. The Transfer Agent agrees to comply with the
regulations as amended from time to time.

13.   DUTIES TO THE FISCAL AGENT IN CONNECTION WITH OPTIONAL REDEMPTION AND
REDEMPTION FOR TAXATION REASONS

    If the Issuer decides to redeem all of the Notes for the time being
outstanding under Condition 7(2) and/or 7(3), it shall give notice of the
decision to redeem to the Fiscal Agent in accordance with the Conditions.

14.   RECEIPT AND PUBLICATION OF NOTICES

14.1   Forthwith upon the receipt by the Fiscal Agent of a demand or notice from
any Noteholder under Condition 10 the Fiscal Agent shall forward a copy of the
demand or notice to the Issuer.

14.2   On behalf of and at the request and expense of the Issuer, the Fiscal
Agent shall cause to be published all notices required to be given by the Issuer
under the Conditions.



7



--------------------------------------------------------------------------------



 



14.3   The Fiscal Agent shall, at the request and expense of the Issuer, notify
in writing the holders of Notes in respect of all notices required to be so
given under the Conditions.

15.   CANCELLATION OF NOTES

15.1   All Notes which are surrendered in connection with redemption or transfer
shall be cancelled by the Agent to which they are surrendered. Each of the
Agents shall give to the Fiscal Agent details of all payments made by it and
shall deliver all cancelled Notes to the Fiscal Agent (or as the Fiscal Agent
may specify). Where Notes are purchased by or on behalf of the Issuer or any of
its Subsidiaries, the Issuer shall procure that the Notes are promptly cancelled
and delivered to the Fiscal Agent or its authorised agent.

15.2   The Fiscal Agent or its authorised agent shall (unless otherwise
instructed by the Issuer in writing and save as provided in subclause 17.1)
destroy all cancelled Notes and furnish the Issuer with a certificate of
destruction containing written particulars of the serial numbers of the Notes so
destroyed.

16.   ISSUE OF REPLACEMENT CERTIFICATES

16.1   The Issuer shall cause a sufficient quantity of additional forms of
Certificates to be available, upon request, to the Registrar for the purpose of
issuing replacement Certificates as provided below.

16.2   The Fiscal Agent and the Registrar shall, subject to and in accordance
with Condition 11 and the following provisions of this clause, cause to be
authenticated (in the case only of replacement Certificates) and delivered any
replacement Certificates which the Issuer may determine to issue in place of
Certificates which have been lost, stolen, mutilated, defaced or destroyed.

16.3   The Fiscal Agent or, as the case may be, the Registrar shall obtain
verification, in the case of an allegedly lost, stolen or destroyed Certificate
in respect of which the serial number is known, that the Certificate has not
previously been redeemed or paid. Neither the Fiscal Agent nor the Registrar
shall issue a replacement Certificate unless and until the applicant has:

  (a)   paid such expenses and costs as may be incurred in connection with the
replacement;     (b)   furnished it with such evidence and indemnity as the
Issuer may reasonably require; and     (c)   in the case of a mutilated or
defaced Certificate, surrendered it to the Fiscal Agent or, as the case may be,
the Registrar.

16.4   The Fiscal Agent or, as the case may be, the Registrar shall cancel
mutilated or defaced Certificates in respect of which replacement Certificates
have been issued pursuant to this clause and all Certificates which are so
cancelled shall be delivered by the Registrar to the Fiscal Agent (or as it may
specify). The Fiscal Agent shall furnish the Issuer with a certificate stating
the serial numbers of the Certificates received by it and cancelled pursuant to
this clause and shall, unless otherwise requested by the Issuer, destroy all
those Certificates and furnish the Issuer with a destruction certificate
containing the information specified in subclause 15.2.

8



--------------------------------------------------------------------------------



 



16.5   The Fiscal Agent or, as the case may be, the Registrar shall, on issuing
any replacement Certificate, forthwith inform the Issuer, the other Paying
Agents and the Registrar and the Transfer Agent of the serial number of the
replacement Certificate issued and (if known) of the serial number of the
Certificate in place of which the replacement Certificate has been issued.

16.6   Whenever a Certificate for which a replacement Certificate has been
issued and the serial number of which is known is presented to a Paying Agent
for payment or to a Transfer Agent for transfer, the relevant Agent shall
immediately send notice to the Issuer and (if it is not itself the Fiscal Agent)
the Fiscal Agent.

17.   RECORDS AND CERTIFICATES

17.1   The Fiscal Agent shall keep a full and complete record of all
Certificates and of their redemption, purchase by or on behalf of the Issuer or
any of its Subsidiaries, cancellation or payment (as the case may be) and of all
replacement Certificates issued in substitution for lost, stolen, mutilated,
defaced or destroyed Certificates. The Fiscal Agent shall at all reasonable
times make the records available to the Issuer.

17.2   The Fiscal Agent shall give to the Issuer, as soon as possible and in any
event within four months after the date of redemption, purchase, payment or
replacement of a Certificate (as the case may be), a certificate stating (a) the
aggregate principal amount of Certificates which have been redeemed, (b) the
serial numbers of those Certificates, (c) the aggregate amount of interest paid
(and the due dates of the payments) on the Global Certificate and/or on the
Certificates, (d) the aggregate principal amounts of Notes (if any) which have
been purchased by or on behalf of the Issuer or any of its Subsidiaries and
cancelled (subject to delivery of the Certificates to the Fiscal Agent) and the
serial numbers of such Certificates and (e) the aggregate principal amounts of
Certificates which have been surrendered and replaced and the serial numbers of
those Certificates.

18.   COPIES OF THIS AGREEMENT AVAILABLE FOR INSPECTION

    The Paying Agents shall hold copies of this Agreement and any other
documents expressed to be held by them in the Prospectus dated 4 October 2006
issued by the Issuer in relation to the Certificates available for inspection.
For this purpose, the Issuer shall furnish the Paying Agents with sufficient
copies of such documents.

19.   COMMISSIONS AND EXPENSES

19.1   The Issuer shall pay to the Fiscal Agent such commissions and fees in
respect of the services of the Agents under this Agreement as shall be agreed
between the Issuer and the Fiscal Agent. The Issuer shall not be concerned with
the apportionment of payment among the Agents other than such agents that may be
appointed from time to time by the Issuer that are not part of the Deutsche Bank
group of companies.

19.2   The Issuer shall also pay to the Fiscal Agent an amount equal to any
value added tax which may be payable in respect of the commissions or fees
together with all reasonable expenses incurred by the Agents in connection with
their services under this Agreement.

19.3   The Fiscal Agent shall arrange for payment of the commissions and fees
due to the other Agents and arrange for the reimbursement of their expenses
promptly after receipt of the relevant moneys from the Issuer.

9



--------------------------------------------------------------------------------



 



19.4   At the request of the Fiscal Agent, the parties to this Agreement may
from time to time during the continuance of this Agreement review the
commissions and fees agreed initially pursuant to subclause 19.1 with a view to
determining whether the parties can mutually agree upon any changes to the
commissions or fees.

20.   INDEMNITY

20.1   The Issuer undertakes to indemnify each of the Agents and their
directors, officers, employees and controlling persons against all losses,
liabilities, costs, claims, actions, damages, expenses or demands which any of
them may incur or which may be made against any of them as a result of or in
connection with the appointment of or the exercise of the powers and duties by
any Agent under this Agreement except as may result from the wilful default,
fraud, gross negligence or bad faith of such Agents and their respective
directors, officers, employees and controlling persons.

20.2   The Agents undertake to indemnify each of the Issuer and its directors,
officers, employees and controlling persons against all losses, liabilities,
costs, claims, actions, damages, expenses or demands which any of them may incur
or which may be made against any of them as a result of or in connection with
the appointment of or the exercise of the powers and duties by the Issuer under
this Agreement except as may result from the wilful default, fraud, gross
negligence or bad faith of the Issuer and its directors, officers, employees and
controlling persons.

20.3   Except in the case of its wilful default, gross negligence or bad faith,
the Fiscal Agent shall not be liable for any act or omission under this
Agreement or if any Note shall be lost, stolen, destroyed or damaged.

20.4   Notwithstanding any of the foregoing subclauses 20.1 and 20.2, under no
circumstances shall the Issuer or any of the Agents be liable for any
consequential or special loss (being loss of business, goodwill, opportunity or
profit), howsoever caused or arising.

20.5   The indemnities in this clause 20 shall survive the termination or expiry
of this Agreement.

21.   REPAYMENT BY FISCAL AGENT

    Sums paid by or by arrangement with the Issuer to the Fiscal Agent pursuant
to the terms of this Agreement shall not be required to be repaid to the Issuer
unless and until any Note becomes void under the provisions of Condition 9 but
in that event the Fiscal Agent shall forthwith repay to the Issuer sums
equivalent to the amounts which would otherwise have been payable in respect of
the relevant Note.

22.   CONDITIONS OF APPOINTMENT

22.1   Subject as provided in subclause 22.3, the Fiscal Agent shall be entitled
to deal with money paid to it by the Issuer for the purposes of this Agreement
in the same manner as other money paid to a banker by its customers and shall
not be liable to account to the Issuer for any interest or other amounts in
respect of the money. No money held by any Agent need be segregated except as
required by law.

22.2   Subject as provided in subclause 22.1, in acting under this Agreement and
in connection with the Notes, the Agents shall act solely as agents of the
Issuer and will not assume any obligations towards or relationship of agency or
trust for or with any of the owners or holders of the Notes.

10



--------------------------------------------------------------------------------



 



22.3   No Agent shall exercise any right of set-off or lien against the Issuer
or any holders of Notes in respect of any moneys payable to or by it under the
terms of this Agreement.

22.4   Except as otherwise permitted in the Conditions or as ordered by a court
of competent jurisdiction or required by law or otherwise instructed by the
Issuer, each of the Agents shall be entitled to treat the registered holder of
any Note as the absolute owner for all purposes (whether or not the Note shall
be overdue and notwithstanding any notice of ownership or other writing on the
Note or any notice of previous loss or theft of the Note).

22.5   Each of the Agents shall be obliged to perform such duties and only such
duties as are set out in this Agreement and the Notes and no implied duties or
obligations shall be read into this Agreement or the Notes against the Agents.

22.6   The Fiscal Agent may consult with legal and other professional advisers
and the opinion of the advisers shall be full and complete protection in respect
of action taken, omitted or suffered under this Agreement in good faith and in
accordance with the opinion of the advisers.

22.7   Each of the Agents shall be protected and shall incur no liability for or
in respect of action taken, omitted or suffered in reliance upon any
instruction, request or order from the Issuer, or any notice, resolution,
direction, consent, certificate, affidavit, statement, facsimile or document
which it reasonably believes to be genuine and to have been delivered, signed or
sent by the proper party or parties or upon written instructions from the
Issuer.

22.8   Any of the Agents and their affiliates, their officers, directors,
employees or controlling persons may become the owner of, or acquire any
interest in, Notes with the same rights that it or he would have if the Agent
concerned were not appointed under this Agreement, and may engage or be
interested in any financial or other transaction with the Issuer, and may act
on, or as depositary, trustee or agent for, any committee or body of holders of
Notes or other obligations of the Issuer, as freely as if the Agent were not
appointed under this Agreement.

22.9   The Agents shall not be under any obligation to take any action under
this Agreement which any of them expects may result in any cost, expense or
liability accruing to it, the payment of which within a reasonable time is not,
in its opinion, assured to it.

23.   COMMUNICATION WITH AGENTS

    A copy of all communications relating to the subject matter of this
Agreement between the Issuer and any of the Agents other than the Fiscal Agent
shall be sent to the Fiscal Agent.

24.   TERMINATION OF APPOINTMENT

24.1   The Issuer may terminate the appointment of any Agent at any time and/or
appoint additional or other Agents by giving to the Agent whose appointment is
concerned and, where appropriate, the Fiscal Agent at least 60 days’ prior
written notice to that effect, provided that, so long as any of the Notes is
outstanding, (a) in the case of a Paying Agent, the notice shall not expire less
than 45 days before any due date for the payment of interest and (b) notice
shall be given under Condition 12 at least 30 days before the removal or
appointment of an Agent.

24.2   Notwithstanding the provisions of subclause 24.1, if at any time (i) an
Agent becomes incapable of acting, or is adjudged bankrupt or insolvent, or
files a voluntary petition in bankruptcy or makes an assignment for the benefit
of its creditors or consents to the

11



--------------------------------------------------------------------------------



 



    appointment of an administrator, liquidator or administrative or other
receiver of all or any substantial part of its property, or if an administrator,
liquidator or administrative or other receiver of it or of all or a substantial
part of its property is appointed, or it admits in writing its inability to pay
or meet its debts as they may mature or suspends payment of its debts, or if an
order of any court is entered approving any petition filed by or against it
under the provisions of any applicable bankruptcy or insolvency law or if a
public officer takes charge or control of the Agent or of its property or
affairs for the purpose of rehabilitation, administration or liquidation, the
Issuer may forthwith without notice terminate the appointment of the Agent, in
which event notice shall be given to the Noteholders under Condition 12 as soon
as is practicable.

24.3   The termination of the appointment of an Agent under this Agreement shall
not entitle the Agent to any amount by way of compensation but shall be without
prejudice to any amount then accrued due.

24.4   All or any of the Agents may resign their respective appointments under
this Agreement at any time by giving to the Issuer and, where appropriate, the
Fiscal Agent at least 90 days’ prior written notice to that effect, provided
that, so long as any of the Notes is outstanding, the notice shall not, in the
case of a Paying Agent, expire less than 45 days before any due date for the
payment of interest. Following receipt of a notice of resignation from a Paying
Agent, the Issuer shall promptly, and in any event not less than 30 days before
the resignation takes effect, give notice to the Noteholders under Condition 12.
If the Fiscal Agent shall resign or be removed pursuant to subclauses 24.1 or
24.2 above or in accordance with this subclause 24.4, the Issuer shall promptly
and in any event within 30 days of receipt of the notice of resignation appoint
a successor (being a leading bank acting through its office in London). If the
Issuer fails to appoint a successor within such period, the Fiscal Agent may
select a leading bank acting through its office in London to act as Fiscal Agent
hereunder and the Issuer shall appoint that bank as the successor Fiscal Agent.

24.5   Notwithstanding the provisions of subclauses 24.1, 24.2 and 24.4, so long
as any of the Notes is outstanding, the termination of the appointment of an
Agent (whether by the Issuer or by the resignation of the Agent) shall not be
effective unless upon the expiry of the relevant notice there is:

  (a)   a Fiscal Agent;     (b)   a Paying Agent (which may be the Fiscal Agent)
in Luxembourg so long as the Notes are admitted to trading on the Luxembourg
Stock Exchange;     (c)   so long as such a paying agent exists, a Paying Agent
in a Member State of the European Union that is not obliged to withhold or
deduct tax pursuant to European Council Directive 2003/48/EC or any law
implementing or complying with, or introduced in order to conform to, such
Directive;     (d)   a Paying Agent in a jurisdiction within Continental Europe;
and     (e)   a Registrar and a transfer agent.

24.6   Any successor Agent shall execute and deliver to its predecessor, the
Issuer and, where appropriate, the Fiscal Agent an instrument accepting the
appointment under this Agreement, and the successor Agent, without any further
act, deed or conveyance, shall become vested with all the authority, rights,
powers, trusts, immunities, duties and obligations of the predecessor with like
effect as if originally named as an Agent.

12



--------------------------------------------------------------------------------



 



24.7   If the appointment of an Agent (other than the Agent Bank) under this
Agreement is terminated (whether by the Issuer or by the resignation of the
relevant Agent), such Agent shall on the date on which the termination takes
effect deliver to its successor Agent (or, if none, the Fiscal Agent) all Notes
surrendered to it but not yet destroyed and all records concerning the Notes
maintained by it (except such documents and records as it is obliged by law or
regulation to retain or not to release) and pay to its successor Agent (or, if
none, to the Fiscal Agent) the amounts (if any) held by it in respect of Notes
which have become due and payable but which have not been presented for payment,
but shall have no other duties or responsibilities under this Agreement.

24.8   If the Fiscal Agent or any of the other Agents shall change its specified
office, it shall give to the Issuer and, where appropriate, the Fiscal Agent not
less than 45 days’ prior written notice to that effect giving the address of the
new specified office. As soon as practicable thereafter and in any event at
least 30 days before the change, the Fiscal Agent shall give to the Noteholders
on behalf of and at the expense of the Issuer notice of the change and the
address of the new specified office under Condition 12.

24.9   A corporation into which any Agent for the time being may be merged or
converted or a corporation with which the Agent may be consolidated or a
corporation resulting from a merger, conversion or consolidation to which the
Agent shall be a party, any corporation to which such Agent shall sell or
otherwise transfer all or substantially all of its assets or any corporation to
which such Agent shall sell or otherwise transfer all or substantially all of
its corporate trust business, shall, to the extent permitted by applicable law,
be the successor Agent under this Agreement without the execution or filing of
any paper or any further act on the part of any of the parties to this
Agreement. Notice of any merger, conversion or consolidation shall forthwith be
given to the Issuer and, where appropriate, the Fiscal Agent.

25.   MEETINGS OF NOTEHOLDERS

    The provisions of Schedule 3 shall apply to meetings of the Noteholders and
shall have effect in the same manner as if set out in this Agreement provided
that, so long as any of the Notes are represented by the Global Certificate, the
expression Noteholders shall include the persons for the time being shown in the
records of Euroclear Bank S.A./N.V. as operator of the Euroclear System
(Euroclear) and/or Clearstream Banking, societe anonyme (Clearstream,
Luxembourg), as the holders of a particular principal amount of such Notes (each
an Accountholder) (in which regard a certificate or other document issued by
Euroclear or Clearstream, Luxembourg as to the principal amount of such Notes
standing to the account of any person shall be conclusive and binding) for all
purposes other than with respect to the payment of principal and interest on
such Notes, the right to which shall be vested as against the Issuer solely in
the Relevant Nominee and the expressions holder and holders shall be construed
accordingly.

26.   CONSOLIDATION, MERGER OR TRANSFER

    The Issuer may without the consent of the Noteholders, merge or consolidate
with any other corporation or dispose of all or substantially all of its assets
to any other corporation, provided that the successor corporation assumes all
obligations of the Issuer under the Notes and this Agreement and certain other
conditions set forth in the Conditions are met.

13



--------------------------------------------------------------------------------



 



27.   NOTICES       Any notice required to be given under this Agreement to any
of the parties shall be in English and shall be delivered in person, sent by
pre-paid post (first class if inland, first class airmail if overseas) or by
facsimile addressed to:

                  The Issuer:   Polo Ralph Lauren Corporation         650
Madison Avenue         New York NY 10022         USA
 
           
 
      Facsimile No:   + 1 212 813-7705
 
           
 
      Attention:   Tracey T. Travis
 
          Senior Vice President and Chief
 
          Financial Officer
 
                The Fiscal Agent:   Deutsche Bank AG, London Branch        
Winchester House         1 Great Winchester Street         London EC2N 2DB      
  United Kingdom
 
           
 
      Facsimile No:   +44 207 547 6149
 
      Attention:   Trust & Securities Services
 
                The Paying Agent and Registrar:   Deutsche Bank Luxembourg S.A.
        2 Boulevard Konrad Adenauer         L-1115 Luxembourg         Luxembourg
 
           
 
      Facsimile No:   + 352 021 223319
 
      Attention:   Trust & Securities Services

    or such other address of which notice in writing has been given to the other
parties to this Agreement under the provisions of this clause.       Any such
notice shall take effect, if delivered in person, at the time of delivery, if
sent by post, three days in the case of inland post or seven days in the case of
overseas post after despatch, and, in the case of facsimile, 24 hours after the
time of despatch, provided that in the case of a notice given by facsimile
transmission such notice shall forthwith be confirmed by post. The failure of
the addressee to receive such confirmation shall not invalidate the relevant
notice given by facsimile.   28.   TAXES AND STAMP DUTIES       The Issuer
agrees to pay any and all stamp and other taxes or duties which may be payable
in connection with the execution, delivery, performance and enforcement of this
Agreement by the Agents.

14



--------------------------------------------------------------------------------



 



29.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts, all of which, taken together, shall constitute one and the same
agreement and any party may enter into this Agreement by executing a
counterpart.   30.   DESCRIPTIVE HEADINGS       The descriptive headings in this
Agreement are for convenience of reference only and shall not define or limit
the provisions of this Agreement.   31.   GOVERNING LAW AND SUBMISSION TO
JURISDICTION   31.1   This Agreement is governed by, and shall be construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of laws.   31.2   Each of the Issuer and the Agents irrevocably
consents to the non-exclusive jurisdiction of the State or Federal courts
sitting in the Borough of Manhattan, The City of New York (New York Courts) to
adjudicate any disputes which may arise out of or in connection with this
Agreement and that accordingly any action or proceedings (together referred to
as Proceedings) arising out of or in connection with this Agreement may be
brought in such New York Courts.   31.3   The Issuer and the Paying Agents agree
to waive, to the fullest extent permitted by applicable law, any right any of
them may have to a trial by jury in any legal proceeding directly or indirectly
arising out of or relating to this Agreement or any Note (whether based on
contract, tort or any other theory). Each of the Issuer and each of the Paying
Agents, (a) certifies that no representative, agent or attorney or any other
party has represented, expressly or otherwise, that such other party would not,
in the event of Proceedings, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties to this Agreement have been
induced to enter in this Agreement by, among other things, the mutual waivers
and certifications in this section.   31.4   The Issuer hereby agrees that the
process by which any Proceedings in the New York Courts are begun may be served
on it by being delivered to it c/o Tracey T. Travis, 650 Madison Avenue, New
York, New York 10022 and agrees further that service of process upon such person
shall be deemed in every respect effective service of process in any such
proceedings. If the appointment of the person appointed to receive process on
behalf of the Issuer ceases to be effective, the Issuer shall forthwith appoint
a further person in the State of New York to accept service of process on its
behalf and notify the name and address of such person to the Fiscal Agent, on
behalf of the Agents, and, failing such appointment within fifteen days, the
Fiscal Agent shall be entitled to appoint such a person by written notice
addressed and delivered to the Issuer.   31.5   To the extent that the Issuer or
the Paying Agents have or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process with respect to itself or its property,
the Issuer and the Paying Agents hereby irrevocably waive such immunity in
respect of its obligations under this Agreement, and in the case of the Issuer,
under any Note or Coupon.

15



--------------------------------------------------------------------------------



 



32.   AMENDMENTS       This Agreement may be amended by all of the parties,
without the consent of any Noteholder, either:

  (a)   for the purpose of curing any ambiguity or of curing, correcting or
supplementing any manifest or proven error or any other defective provision
contained in this Agreement; or     (b)   in any other manner which the parties
may mutually deem necessary or desirable and which shall not be inconsistent
with the Conditions and shall not be materially prejudicial to the interests of
the Noteholders.

SIGNED by each of the parties (or their duly authorised representatives) on the
date which appears first on page 1.

16



--------------------------------------------------------------------------------



 



SCHEDULE 1
FORM OF THE GLOBAL CERTIFICATE
POLO RALPH LAUREN CORPORATION
GLOBAL CERTIFICATE
THIS GLOBAL CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT). NEITHER THIS GLOBAL
CERTIFICATE NOR ANY PORTION HEREOF MAY BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO ANY U.S. PERSON UNLESS AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.
Polo Ralph Lauren Corporation (the Issuer) hereby certifies that Deutsche Bank
AG, London Branch is, at the date hereof, entered in the Register as the holder
of the aggregate nominal amount of EUR 300,000,000 (THREE HUNDRED MILLION EUROS)
of a duly authorised issue of Notes (the Notes) described, and having the
provisions specified, in the attached Conditions (the Conditions).
Words and expressions defined or set out in the Conditions shall have the same
meaning when used in this Global Certificate.
This Global Certificate is issued subject to, and with the benefit of, the
Conditions and an Agency Agreement (the Agency Agreement which expression shall
be construed as a reference to that agreement as the same may be amended,
supplemented, novated or restated from time to time) dated 5 October 2006 and
made between, inter alios, the Issuer, Deutsche Bank Luxembourg S.A. (the
Registrar) and the other Agents named in it.
Subject to and in accordance with the Conditions, the registered holder of this
Global Certificate is entitled to receive on 4 October 2013 and/or on such
earlier date(s) as all or any of the Notes represented by this Global
Certificate may become due and repayable in accordance with the Conditions, the
amount payable under the Conditions in respect of the Notes on each such date
and interest on the nominal amount of the Notes from time to time represented by
this Global Certificate calculated and payable as provided in the Conditions
together with any other sums payable under the Conditions, all in accordance
with the Conditions.
On any redemption of payment of interest being made in respect of, or purchase
and cancellation of, any of the Notes represented by this Global Certificate
details of such redemption, payment or purchase and cancellation (as the case
may be) shall be entered by the Registrar in the Register. Upon any such
redemption or purchase and cancellation, the nominal amount of the Notes held by
the registered holder hereof shall be reduced by the nominal amount of the Notes
so redeemed or purchased and cancelled. The nominal amount of the Notes held by
the registered holder hereof following any such redemption or purchase and
cancellation or any transfer or exchange as referred to below shall be that
amount most recently entered in the Register.
Notes represented by this Global Certificate are transferable only in accordance
with, and subject to, the provisions of this Global Certificate and of Condition
2 and the rules and operating procedures of Euroclear Bank S.A./N.V. (Euroclear)
and Clearstream Banking, societe anonyme (Clearstream, Luxembourg).
This Global Certificate may be exchanged in whole but not in part (free of
charge) for definitive Certificates (Certificates) in the form set out in Part 1
of Schedule 2 to the Agency Agreement (on

17



--------------------------------------------------------------------------------



 



the basis that all the appropriate details have been included on the face of
such definitive Certificates and the Conditions have been endorsed on or
attached to such Certificates) only upon the occurrence of any of the following
events:

(a)   principal or interest in respect of any Note is not paid when due and
payable in accordance with the Conditions;   (b)   if this Global Certificate is
registered in the name of a nominee for a common depositary for Euroclear and
Clearstream, Luxembourg, the Issuer has been notified that both Euroclear and
Clearstream, Luxembourg have been closed for business for a continuous period of
14 days (other than by reason of holiday, statutory or otherwise) or have
announced an intention permanently to cease business or have in fact done so and
no successor clearing system is available.

The Issuer will promptly give notice to Noteholders in accordance with Condition
12 upon the occurrence of any such event. In the event of the occurrence of any
such event, Euroclear and/or Clearstream, Luxembourg, as the case may be, acting
on the instructions of any holder of an interest in this Global Certificate may
give notice to the Registrar requesting exchange. Any exchange shall occur no
later than 10 days after the date of receipt of the relevant notice by the
Registrar.
Exchanges will be made upon presentation of this Global Certificate at the
office of the Registrar at 2 Boulevard Konrad Adenauer, L-1115 Luxembourg,
Luxembourg by the holder of it on any day (other than a Saturday or Sunday) on
which banks are open for general business in Luxembourg. The aggregate nominal
amount of Certificates issued upon an exchange of this Global Certificate will
be equal to the aggregate nominal amount of this Global Certificate.
On an exchange in whole of this Global Certificate, this Global Certificate
shall be surrendered to the Registrar.
On any exchange or transfer following which either (i) Notes represented by this
Global Certificate are no longer to be so represented or (ii) Notes not so
represented are to be so represented details of the transfer shall be entered by
the Registrar in the Register, following which the nominal amount of this Global
Certificate and the Note held by the registered holder of this Global
Certificate shall be increased or reduced (as the case may be) by the nominal
amount so transferred.
Until the exchange of the whole of this Global Certificate, the registered
holder of this Global Certificate shall in all respects (except as otherwise
provided in this Global Certificate and in the Conditions) be entitled to the
same benefits as if he were the registered holder of the Certificates
represented by this Global Certificate.
In the event that this Global Certificate (or any part of it) has become due and
repayable in accordance with the Conditions or that the Maturity Date has
occurred and, in either case, payment in full of the amount due has not been
made to the registered holder of this Global Certificate in accordance with the
provisions set out above then holders of interests in this Global Certificate
will become entitled to proceed directly against the Issuer on the basis of
statement of account provided by Euroclear and Clearstream, Luxembourg, as the
case may be provided nothing herein shall prevent the Issuer or any Agent from
giving effect to any written certification, proxy or other authorisation
furnished by the depositary or impair, as between the Clearing Systems and their
agent members, the operation of customary practices of such depositary governing
the exercise of the rights of a holder of a beneficial interest in this Global
Certificate.

18



--------------------------------------------------------------------------------



 



This Global Certificate is not a document of title. Entitlements are determined
by entry in the Register and only the duly registered holder from time to time
is entitled to payment in respect of this Global Certificate.
For so long as all of the Notes are represented by this Global Certificate and
this Global Certificate is held on behalf of a clearing system, each person
(other than another clearing system) who is for the time being shown in the
records of Euroclear or Clearstream, Luxembourg (as the case may be) as the
holder of a particular aggregate principal amount of such Notes (each an
Accountholder) (in which regard any certificate or other document issued by
Euroclear or Clearstream, Luxembourg (as the case may be) as to the aggregate
principal amount of such Notes standing to the account by any person shall, in
the absence of manifest error, be conclusive and binding for all purposes) shall
be treated as the holder of such aggregate principal amount of such Notes (and
the expression “Noteholders” and references to “holding of Notes” and to “holder
of Notes” shall be construed accordingly) for all purposes other than with
respect to payments on such Notes, the right to which shall be vested, as
against the Issuer, solely in the nominee for the relevant clearing system (the
Relevant Nominee) in accordance with and subject to the terms of this Global
Certificate. Each Accountholder must look solely to Euroclear or Clearstream,
Luxembourg, as the case may be, for its share of each payment made to the
Relevant Nominee.
Payments of principal and interest in respect of Notes represented by this
Global Certificate will be made upon presentation or, if no further payment
falls to be made in respect of the Notes, against presentation and surrender of
this Global Certificate to or to the order of the Registrar or such other Agent
as shall have been notified to the holder of this Global Certificate for such
purpose.
Distributions of amounts with respect to book-entry interests in this Global
Certificate will be credited, to the extent received by the Registrar, to the
cash accounts of Euroclear or Clearstream, Luxembourg participants in accordance
with the relevant system’s rules and procedures.
A record of each payment made will be endorsed on the appropriate schedule to
this Global Certificate by or on behalf of the Registrar and shall be prima
facie evidence that payment has been made.
So long as all the Notes are represented by this Global Certificate and this
Global Certificate is held on behalf of a clearing system, notices to
Noteholders may be given by delivery of the relevant notice to that clearing
system for communication by it to entitled Accountholders in substitution for
notification as required by the Conditions.
The Registrar will not register title to the Notes in a name other than that of
the Relevant Nominee for a period of 15 calendar days preceding the due date for
any payment of principal or interest in respect of the Notes.
Transfers of book-entry interests in the Notes will be effected through the
records of Euroclear and Clearstream, Luxembourg and their respective
participants in accordance with the rules and procedures of Euroclear and
Clearstream, Luxembourg and their respective direct and indirect participants.
This Global Certificate is governed by, and shall be construed in accordance
with, New York law. This Global Certificate shall not be valid unless
authenticated by the Registrar.

19



--------------------------------------------------------------------------------



 



IN WITNESS whereof the Issuer has caused this Global Certificate to be duly
executed on its behalf.
POLO RALPH LAUREN CORPORATION
By



Authenticated without recourse
warranty or liability by
DEUTSCHE BANK
LUXEMBOURG S.A.
By:



20



--------------------------------------------------------------------------------



 



- FORM OF TRANSFER -
FOR VALUE RECEIVED the undersigned, being the registered holder of this Global
Certificate, hereby sell(s), assign(s) and transfer(s) to
 
 
 
 
 
(Please print or type name and address (including postal code) of transferee)
EUR [ ] in principal amount outstanding of the EUR 300,000,000 4.50 per cent.
Notes due 2013 of Polo Ralph Lauren Corporation (the Notes) and all rights
thereunder, hereby irrevocably constituting and appointing Deutsche Bank
Luxembourg S.A., in its capacity as registrar in relation to the Notes (or any
successor to Deutsche Bank Luxembourg S.A., in its capacity as such) to effect
the relevant transfer by means of appropriate entries in the register kept by
it.

             
 
  Signature(s)        
 
           
 
           
 
           

Date:                                         

      N.B.: 1. This form of transfer must be accompanied by such documents,
evidence and information as may be required pursuant to the Conditions and must
be executed under the hand of the transferor or, if the transferor is a
corporation, either under its common seal or under the hand of two of its
officers duly authorised in writing and, in such latter case, the document so
authorising such officers must be delivered with this form of transfer.     2.  
The name of the person by or on whose behalf this form of transfer is signed
must correspond with the name of the registered holder as it appears on the
front of this Global Certificate.

[Attached to the Global Certificate]
[Terms and Conditions as set out in Part 2 of Schedule 2]
[At the foot of the Terms and Conditions:]

21



--------------------------------------------------------------------------------



 



FISCAL AGENT
Deutsche Bank AG, London Branch
Winchester House
1 Great Winchester Street
London EC2N 2DB
PAYING AGENT AND REGISTRAR
Deutsche Bank Luxembourg S.A.
2 Boulevard Konrad Adenauer
L-l115 Luxembourg
Luxembourg

22



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF CERTIFICATE AND CONDITIONS OF THE NOTES
PART I
FORM OF CERTIFICATE
Polo Ralph Lauren Corporation (the Issuer) hereby certifies that [ ] is/are, at
the date of this Note, entered in the Register as the holder(s) of the aggregate
nominal amount of [ ] of a duly authorised issue of EUR 300,000,000 4.50 per
cent. Notes due 2013 by the Issuer (the Notes) described, and having the
provisions specified, in the attached Conditions (the Conditions). References in
this Note to the Conditions shall be to the Terms and Conditions attached to
this Note.
Words and expressions defined or set out in the Conditions shall have the same
meaning when used in this Note.
This Note is issued subject to, and with the benefit of, the Conditions and an
Agency Agreement (the Agency Agreement, which expression shall be construed as a
reference to that agreement as the same may be amended, supplemented, novated or
restated from time to time) dated 5 October 2006 and made between, inter alios,
the Issuer, Deutsche Bank Luxembourg S.A. (the Registrar) and the other parties
named in it.
Subject to and in accordance with the Conditions, the registered holder(s) of
this Note is/are entitled to receive on the 4 October 2013 and/or on such
earlier date(s) as this Note may become due and repayable in accordance with the
Conditions, the amount payable under the Conditions in respect of this Note on
each such due date and interest (in any) on this Note calculated and payable as
provided in the Conditions together with any other sums payable under the
Conditions, all in accordance with the Conditions.
This Note is not a document of title. Entitlements are determined by entry in
the Register and only the duly registered holder from time to time is entitled
to payment in respect of this Note.
This Note shall not be valid unless authenticated by the Registrar.
IN WITNESS whereof the Issuer has caused this Note to be duly executed on its
behalf.
POLO RALPH LAUREN CORPORATION
By:



Authenticated without recourse,
warranty or liability by
DEUTSCHE BANK
LUXEMBOURG S.A.
By:



23



--------------------------------------------------------------------------------



 



FORM OF TRANSFER
FOR VALUE RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s) to
 
 
 
 
 
(Please print or type name and address (including postal code) of transferee)
EUR [ ] nominal amount of this Note and all rights hereunder, hereby irrevocably
constituting and appointing [REGISTRAR] as attorney to transfer such principal
amount of this Note in the register maintained by POLO RALPH LAUREN CORPORATION
with full power of substitution.

             
 
  Signature(s)        
 
           
 
           
 
           

Date:                                         
NOTE:

2.   This form of transfer must be accompanied by such documents, evidence and
information as may be required pursuant to the Conditions and must be executed
under the hand of the transferor or, if the transferor is a corporation, either
under its common seal or under the hand of two of its officers duly authorised
in writing and, in such latter case, the document so authorising such officers
must be delivered with this form of transfer.   3.   The signature(s) on this
form of transfer must correspond with the name(s) as it/they appear(s) on the
face of this Note in every particular, without alteration or enlargement or any
change whatever.

(Reverse of Note)
CONDITIONS OF THE NOTES
(as set out in Part 2 of this Schedule 2)
FISCAL AGENT
Deutsche Bank AG, London Branch
Winchester House
1 Great Winchester Street
London EC2N 2DB

24



--------------------------------------------------------------------------------



 



PAYING AGENT AND REGISTRAR
Deutsche Bank Luxembourg S.A.
2 Boulevard Konrad Adenauer
L-l115 Luxembourg
Luxembourg
and/or such other or further Fiscal Agent, Paying Agents and/or Registrar and/or
specified offices as may from time to time be appointed by the Issuer and notice
of which has been given to the Noteholders.

25



--------------------------------------------------------------------------------



 



PART 2
CONDITIONS OF THE NOTES
The following is the text of the Conditions of the Notes which (subject to
modification and except for the paragraphs in italics) will be endorsed on
Certificates issued in respect of the Notes:
The EUR 300,000,000 4.50 per cent. Notes due 2013 (the Notes, which expression
shall in these Conditions, unless the context otherwise requires, include any
further notes issued pursuant to Condition 14 and forming a single series with
the Notes) of Polo Ralph Lauren Corporation (the Issuer) are issued subject to
and with the benefit of an agency agreement dated 5 October 2006 (such agreement
as amended and/or supplemented and/or restated from time to time, the Agency
Agreement) made between the Issuer, and Deutsche Bank AG, London Branch (in its
capacity as principal paying agent only, the Principal Paying Agent, and in its
collective capacity as fiscal agent and principal paying agent, the Fiscal
Agent, and in its capacity as transfer agent, the Transfer Agent) and Deutsche
Bank Luxembourg S.A. (as Luxembourg paying agent and, in its capacity as
registrar, the Registrar, being together with the Fiscal Agent and the Transfer
Agent, the Paying Agents).
The statements in these Conditions include summaries of, and are subject to, the
detailed provisions of and definitions in the Agency Agreement. Copies of the
Agency Agreement are available for inspection during normal business hours at
the specified office of each of the Paying Agents. The holders of the Notes (the
Noteholders) are entitled to the benefit of, are bound by, and are deemed to
have notice of, all the provisions of the Agency Agreement applicable to them.
References in these Conditions to the Fiscal Agent, the Registrar, the Transfer
Agent and the Paying Agents shall include any successor appointed under the
Agency Agreement.
The owners shown in the records of Euroclear Bank S.A.IN.V. (Euroclear) and
Clearstream Banking, société anonyme (Clearstream, Luxembourg) of book-entry
interests in Notes are entitled to the benefit of, are bound by, and are deemed
to have notice of, all the provisions of the Agency Agreement applicable to
them.

1.   FORM, DENOMINATION AND TITLE   (1)   Form and denomination       The Notes
are in registered form, serially numbered, in denominations of EUR 50,000 each
and integral multiples of EUR 1,000 in excess thereof (referred to as the
principal amount of a Note). A note certificate (each a Certificate) will be
issued to each Noteholder in respect of its registered holding of Notes. Each
Certificate will be numbered serially with an identifying number which will be
recorded on the relevant Certificate and in the register of Noteholders which
the Issuer will procure to be kept by the Registrar.       The Notes are not
issuable in bearer form.   (2)   Title       Title to the Notes passes only by
registration in the register of Noteholders. The holder of any Note will (except
as otherwise required by law) be treated as its absolute owner for all purposes
(whether or not it is overdue and regardless of any notice of ownership, trust
or any interest or any writing on, or the theft or loss of, the Certificate
issued in respect of it) and no person will be liable for so treating the
holder. In these Conditions Noteholder and (in relation to a Note) holder means
the person in whose name a Note is registered in the register of Noteholders.  
    For a description of the procedures for transferring title to book-entry
interests in the Notes, see the Agency Agreement and Condition 2.   2.  
TRANSFERS OF NOTES AND ISSUE OF CERTIFICATES   (1)   Transfers       A Note may
be transferred by depositing the Certificate issued in respect of that Note,
with the form of transfer on the back duly completed and signed, at the
specified office of the Registrar or any of the Transfer Agents.

26



--------------------------------------------------------------------------------



 



(2)   Delivery of new Certificates       Each new Certificate to be issued upon
transfer of Notes will, within five business days of receipt by the Registrar or
the relevant Transfer Agent of the duly completed form of transfer endorsed on
the relevant Certificate, be mailed by uninsured mail at the risk of the holder
entitled to the Note to the address specified in the form of transfer. For the
purposes of this Condition, business day shall mean a day on which banks are
open for business in the city in which the specified office of the Transfer
Agent with whom a Certificate is deposited in connection with a transfer is
located.       Except in the limited circumstances described herein (see
“Summary of Provisions Relating to the Notes while in Global Form”), owners of
interests in the Notes will not be entitled to receive physical delivery of
Certificates. Issues of Certificates upon transfer of Notes are subject to
compliance by the transferor and transferee with the certification procedures
described above and in the Agency Agreement.       Where some but not all of the
Notes in respect of which a Certificate is issued are to be transferred, a new
Certificate in respect of the Notes not so transferred will, within five
business days of receipt by the Registrar or the relevant Transfer Agent of the
original Certificate, be mailed by uninsured mail at the risk of the holder of
the Notes not so transferred to the address of such holder appearing on the
register of Noteholders or as specified in the form of transfer.   (3)  
Formalities free of charge       Registration of transfer of Notes will be
effected without charge by or on behalf of the Issuer or any Paying Agent but
upon payment (or the giving of such indemnity as the Issuer or any Transfer
Agent may reasonably require) in respect of any tax or other governmental
charges which may be imposed in relation to such transfer.   (4)   Closed
Periods       No Noteholder may require the transfer of a Note to be registered
during the period of 15 days ending on the due date for any payment of principal
or interest on that Note.   (5)   Regulations       All transfers of Notes and
entries on the register of Noteholders will be made subject to the detailed
regulations concerning transfer of Notes scheduled to the Agency Agreement. The
regulations may be changed by the Issuer with the prior written approval of the
Registrar. A copy of the current regulations will be mailed (free of charge) by
the Registrar to any Noteholder who requests one.   3.   STATUS OF THE NOTES    
  The Notes will constitute direct, unconditional and (subject as provided under
Condition 4) unsecured obligations of the Issuer and will at all times rank pari
passu among themselves and (subject to such obligations as are mandatorily
preferred by law) with all other present and future unsecured and unsubordinated
obligations of the Issuer. Neither the Agency Agreement nor the Notes will limit
other unsecured indebtedness or securities which may be incurred or issued by
the Issuer and its subsidiaries. The Agency Agreement and the Notes will contain
only the financial or similar restrictions on the Issuer and its Subsidiaries
(as defined below) described in Condition 4 and Condition 15.   4.   COVENANTS
OF THE ISSUER       The Issuer will not pledge, mortgage, encumber or otherwise
grant, or permit any of its Subsidiaries to pledge, mortgage, encumber or
otherwise grant, a security interest in any properties or assets owned by the
Issuer or any of its Subsidiaries to secure Debt without

27



--------------------------------------------------------------------------------



 



    securing the Notes equally and ratably with all Debt, secured by such
security interest, unless after giving effect thereto, the aggregate amount of
all such other secured Debt plus all Attributable Debt (as defined below) of the
Issuer and its Subsidiaries in respect of Sale and Leaseback Transactions (as
defined below) would not exceed 10 per cent of Consolidated Net Assets of the
Issuer (Excluded Debt). The term Debt is defined to mean indebtedness for money
borrowed evidenced by bonds, notes, debentures or other debt securities and
which is reflected as a liability on the consolidated balance sheet, at the date
of issuance, of the Issuer and its Subsidiaries in accordance with generally
accepted accounting principles as in effect in the United States on the date of
the Agency Agreement. The term Consolidated Net Assets means the total assets
appearing on the most recently prepared consolidated balance sheet of the Issuer
and its Subsidiaries as at the end of the most recently completed fiscal quarter
of the Issuer, prepared in accordance with generally accepted accounting
principles in the United States, less all current liabilities (due within one
year) as shown on such balance sheet.       Sale and leaseback transactions by
the Issuer or any Subsidiary of any Principal Property (as defined below),
except for temporary leases for a term of not more than three years and except
for leases between the Issuer and Subsidiary or between Subsidiaries (Sale and
Leaseback Transactions), are prohibited unless (i) the Issuer or such Subsidiary
would be entitled to issue, assume or guarantee Debt secured by the property
involved at least equal in amount to the Attributable Debt in respect of such
transaction without equally and ratably securing the Notes (provided that such
Attributable Debt shall thereupon be deemed to be Debt subject to the provisions
of the preceding paragraph), (ii) an amount in cash equal to such Attributable
Debt is applied to the retirement (other than any mandatory retirement) of
long-term non-subordinated Debt of the Issuer or long-term Debt of a Subsidiary
or (iii) an amount in cash equal to such Attributable Debt is applied, within
twelve months of the consummation of the Sale and Leaseback Transaction, to the
purchase or acquisition (or, in the case of real property, the construction) of
property or assets. Attributable Debt is defined as the present value
(discounted at an appropriate rate) of the obligation of a lessee for rental
payments during the remaining term of any lease.       The term Subsidiary is
defined to mean any corporation which is consolidated in the Issuer’s accounts
and any corporation of which at least a majority of the outstanding stock having
voting power under ordinary circumstances to elect a majority of the board of
directors of said corporation shall at the time be owned by the Issuer or by the
Issuer and one or more Subsidiaries or by one or more Subsidiaries. The term
Principal Property is defined to mean any office or facility which is owned by
the Issuer or any Subsidiary, unless the Board of Directors of the Issuer (or
any duly authorized committee thereof) by resolution declares that such office
or facility, together with all other offices and facilities previously so
declared, is not of material importance to the total business conducted by the
Issuer and its Subsidiaries as an entirety.   5.   INTEREST   (1)   Interest
Rate and Interest Payment Dates       The Notes bear interest from and including
5 October 2006 at the rate of 4.50 per cent per annum, payable annually in
arrear on 4 October (each an Interest Payment Date). The first payment of
interest shall be in respect of the period from and including 5 October 2006 to,
but excluding, 4 October 2007, and shall be made on 4 October 2007.   (2)  
Interest Accrual       Each Note will cease to bear interest from and including
its due date for redemption unless, upon due presentation, payment of the
principal in respect of the Note is improperly withheld or refused or unless
default is otherwise made in respect of payment. In such event, interest will
continue to accrue until whichever is the earlier of:

(a) the date on which all amounts due in respect of such Note have been paid;
and
(b) five days after the date on which the full amount of the moneys payable in
respect of such Notes has been received by the Fiscal Agent or the Registrar, as
the case may be, and notice to that effect has been given to the Noteholders in
accordance with Condition 12.

28



--------------------------------------------------------------------------------



 



(3)   Calculation of Broken Interest       When interest is required to be
calculated in respect of a period of less than a full year, it shall be
calculated on the basis of (a) the actual number of days in the period from and
including the date from which interest begins to accrue (the Accrual Date), but
excluding the date on which it falls due divided by (b) the actual number of
days from and including the Accrual Date, but excluding the next following
Interest Payment Date.   6.   PAYMENTS   (1)   Payments in respect of Notes    
  Payment of principal and interest will be made by transfer to the registered
account of the Noteholder or by Euro cheque drawn on a bank that processes
payments in Euro mailed to the registered address of the Noteholder if it does
not have a registered account. Payments of principal and payments of interest
due otherwise than on an Interest Payment Date will only be made against
surrender of the relevant Certificate at the specified office of any of the
Agents. Interest on Notes due on an Interest Payment Date will be paid to the
holder shown on the register of Noteholders at the close of business on the date
(the record date) being the fifteenth day before the due date for the payment of
interest.       For the purposes of this Condition 6, a Noteholder’s registered
account means the Euro account maintained by or on behalf of it with a bank that
processes payments in Euro, details of which appear on the register of
Noteholders at the close of business, in the case of principal, on the second
business day (as defined below) before the due date for payment and, in the case
of interest, on the relevant record date, and a Noteholder’s registered address
means its address appearing on the register of Noteholders at that time.   (2)  
Payments subject to Applicable Laws       Payments in respect of principal and
interest on Notes are subject in all cases to any fiscal or other laws and
regulations applicable in the place of payment, but without prejudice to the
provisions of Condition 8.   (3)   No commissions       No commissions or
expenses shall be charged to the Noteholders in respect of any payments made in
accordance with this Condition 6.   (4)   Payment on Business Days       Where
payment is to be made by transfer to a registered account, payment instructions
(for value the due date or, if that is not a Business Day (as defined below),
for value the first following day which is a Business Day) will be initiated
and, where payment is to be made by cheque, the cheque will be mailed, on the
Business Day preceding the due date for payment or, in the case of a payment of
principal or a payment of interest due otherwise than on an Interest Payment
Date, if later, on the Business Day on which the relevant Certificate is
surrendered at the specified office of a Paying Agent.       Noteholders will
not be entitled to any interest or other payment for any delay after the due
date in receiving the amount due if the due date is not a Business Day, if the
Noteholder is late in surrendering its Certificate (if required to do so) or if
a cheque mailed in accordance with this Condition 6 arrives after the due date
for payment.       In this Condition 6, Business Day means a day (other than a
Saturday or Sunday) on which commercial banks are open for business in London,
and a day on which the TARGET System is open and, in the case of presentation of
a Note Certificate, in the place in which the Note Certificate is presented.

29



--------------------------------------------------------------------------------



 



(5)   Partial Payments       If the amount of principal or interest which is due
on the Notes is not paid in full, the Registrar will annotate the register of
Noteholders with a record of the amount of principal, premium (if any) or
interest in fact paid.   (6)   Paying Agents       The names of the initial
Paying Agents and their initial specified offices are set out at the end of
these Conditions. The Issuer reserves the right at any time to vary or terminate
the appointment of any Paying Agent and to appoint additional or other Paying
Agents provided that:

(a) there will at all times be a Fiscal Agent;
(b) there will at all times be a Paying Agent (which may be the Fiscal Agent)
having a specified office in a European city which, so long as the Notes are
listed on the Luxembourg Stock Exchange, shall be Luxembourg;
(c) the Issuer undertakes that it will, so long as such a paying agent exists,
ensure that it maintains a Paying Agent in a Member State of the European Union
that is not obliged to withhold or deduct tax pursuant to European Council
Directive 2003/48/EC or any law implementing or complying with, or introduced in
order to conform to, such Directive;
(d) there will at all times be a Paying Agent in a jurisdiction within
continental Europe; and
(e) there will at all times be a Registrar and a transfer agent.

    Notice of any termination or appointment, and of any changes in specified
offices will be given to the Noteholders promptly by the Issuer in accordance
with Condition 12.   7.   REDEMPTION AND PURCHASE   (1)   Redemption at Maturity
      Unless previously redeemed, called or purchased and cancelled as provided
below, the Issuer will redeem the Notes at their principal amount on 4
October 2013.   (2)   Issuer’s Call Option       The Notes will be redeemable,
in whole but not in part at the Issuer’s option, at any time at a redemption
price equal to the greater of (i) 100 per cent of the principal amount of such
Notes or (ii) as determined by the Quotation Agent (as defined below), the sum
of the present values of the remaining scheduled payments of principal and
interest thereon (not including any portion of such payments of interest accrued
as of the date of redemption) discounted to the redemption date on an annual
basis (based on the actual number of days elapsed divided by 365 (or, if any of
those days elapsed fall in a leap year, the sum of (x) the number of those days
falling in a leap year divided by 366 and (y) the number of those days falling
in a non-leap year divided by 365)) at the Reference Dealer Rate (as defined
below), plus in each case, accrued interest thereon to the date of redemption.  
    For the purposes of this Condition 7(2),       Business Day means, in
relation to any place, a day on which commercial banks and foreign exchange
markets settle payments in that place.       Quotation Agent means the Reference
Dealer (as defined below).       Reference Dealer means the Principal Paying
Agent or its successor.       Reference Dealer Rate means with respect to the
Reference Dealer and any redemption date, the midmarket annual yield to
maturity, as determined by the Reference Dealer, of the

30



--------------------------------------------------------------------------------



 



    DBR 3.75 per cent. Notes due 4 July 2013 or, if that security is no longer
outstanding, a similar security in the reasonable judgment of the Reference
Dealer, at 11:00 a.m. (London time) on the third business day in London
preceding such redemption date quoted in writing to the Fiscal Agent by such
Reference Dealer.       Notice of any redemption will be given to the
Noteholders at least 30 days but not more than 60 days before the redemption
date.       Unless the Issuer defaults in payment of the redemption price, on
and after the redemption date, interest will cease to accrue on the Notes called
for redemption.   (3)   Redemption for Taxation Reasons       If, in the written
opinion of independent counsel chosen by the Issuer, there is a substantial
probability that the Issuer has or will become obligated to pay additional
interest on the Notes as described below in Condition 8, as a result of any of
the following events occurring on or after 5 October 2006 (a) any change in, or
amendment to, the laws (or any regulations or rulings promulgated thereunder) of
the United States or any political subdivision or taxing authority thereof or
therein affecting taxation, or any change in official position regarding the
application or interpretation of such laws, regulations or rulings, (b) any
action taken by a taxing authority of the United States or any political
subdivision thereof or therein affecting taxation, which action is generally
applied or is taken with respect to the Issuer, (c) a decision rendered by a
court of competent jurisdiction in the United States or any political
subdivision thereof or therein, whether or not such decision was rendered with
respect to the Issuer, (d) a private letter ruling or technical advice
memorandum issued by the National Office of the United States Internal Revenue
Service on substantially the same facts as those affecting the Issuer or (e) any
change, amendment, application, interpretation or execution of the laws of the
United States (or any regulations or rulings promulgated thereunder) shall have
been officially proposed, which change, amendment, action, application,
interpretation or execution would have effect after 5 October 2006 and the
Issuer determines that such obligation cannot be avoided by the use of
reasonable measures then available to the Issuer, then the Issuer may, at its
option, upon not less than 30 nor more than 60 days’ prior notice to the holders
for the time being of the Notes, redeem the Notes in whole, but not in part, at
a redemption price equal to 100 per cent of the principal amount thereof plus
accrued interest, if any, to the date fixed for redemption, provided that no
such notice of redemption shall be given earlier than 90 days prior to the
earliest date on which the Issuer would be obligated to pay such additional
interest if a payment in respect to the Notes were due on such date and, at the
time such notification of redemption is given, such obligation to pay such
additional interest remains in effect. Prior to the publication of any notice of
redemption pursuant to this paragraph, the Issuer shall deliver to the Fiscal
Agent (i) a certificate stating that the Issuer is entitled to effect such
redemption and that the conditions precedent to the right of the Issuer to so
redeem have occurred and (ii) an opinion of independent counsel chosen by the
Issuer to the effect that there is a substantial probability that the Issuer has
or will become obligated to pay additional interest on the Notes.   (4)  
Noteholder Put       If a Put Event (as defined below) occurs, each Noteholder
shall have the option (unless, prior to the giving of the Put Event Notice (as
defined below), the Issuer shall have given notice under Condition 7(2) or 7(3))
to require the Issuer to redeem or, at the Issuer’s option, purchase (or procure
the purchase of) any or all of the Notes at their principal amount together with
interest accrued up to but excluding the Put Date (as defined below). Such
option (the Put Option) shall operate as set out below.       If a Put Event
occurs then, within 21 days of the end of the Change of Control Period (as
defined below), the Issuer shall give notice (a Put Event Notice) to the
Noteholders in accordance with Condition 12 specifying the nature of the Put
Event and the procedure for exercising the Put Option.

31



--------------------------------------------------------------------------------



 



To exercise the Put Option if the relevant Notes are held outside of Euroclear
and Clearstream, Luxembourg, the Noteholder must within 30 days after a Put
Event (the Put Period) deliver the Certificate in respect of such Notes at the
specified office of any Paying Agent at any time during normal business hours of
such Paying Agent falling within the Put Period, accompanied by a duly signed
and completed notice of exercise in the then-current form obtainable from the
specified office of any Paying Agent (a Put Notice) and in which the Noteholder
must specify the registered account of such Noteholder (or, if payment is
required to be made by cheque, the registered address of such Noteholder (as per
Condition 6(1)) to which payment is to be made under this Condition 7(4). The
Issuer shall at its option redeem or purchase (or procure the purchase of) the
relevant Notes on the date that is seven days (or, if that day is not a Business
Day, the first Business Day following the seven day period) after the expiration
of the Put Period (the Put Date) unless the Notes have been previously redeemed
or purchased and cancelled. Payment in respect of any Certificate so delivered
will be made on the Put Date by transfer for value on the Put Date to the
registered account of such Noteholder (or if a registered address is specified
for payment by cheque, by cheque sent by first class post to such specified
registered address). A Put Notice, once given, shall be irrevocable.
To exercise the Put Option, if the relevant Notes are held through Euroclear or
Clearstream, Luxembourg the Noteholder must, within the Put Period, give notice
to the Registrar of such exercise in accordance with the standard procedures of
Euroclear and Clearstream, Luxembourg (which may include notice being given on
such Noteholder’s instruction by Euroclear and Clearstream, Luxembourg or any
common depositary for them to the Registrar by electronic means) in a form
acceptable to Euroclear and Clearstream, Luxembourg from time to time.
A Put Event will be deemed to occur if:
(i) an offer to acquire capital stock of the Issuer (Shares), whether expressed
as a tender offer, merger proposal, legal offer, an invitation to tender, a
scheme with regard to such acquisition or in any other way, is made in
circumstances where such offer is available to all holders of Shares or all
holders of Shares other than any holder of Shares who is the person making such
offer (or any Affiliate of such person or Related Person with respect to such
person) or who is excluded from the offer by reason of being connected with one
or more specific jurisdictions and, such offer having become or been declared
unconditional in all respects, the Issuer becomes aware that the right to cast
more than 50 per cent of the votes which may ordinarily be cast at a general
meeting of holders of Shares has or will become beneficially owned (within the
meaning of Rule 13d-3 of the U.S. Securities Exchange Act of 1934, as amended
(the Exchange Act)) by the offer or and/or its Affiliates or Related Persons
(the Relevant Person) or an event occurs which has a like or similar effect
(such event being a Change of Control) provided that a Change of Control shall
be deemed not to have occurred if all or substantially all of the shareholders
of the Relevant Person are, or immediately prior to the event which would
otherwise have constituted a Change of Control were, the shareholders of the
Issuer with the same pro rata interests in the share capital of the Relevant
Person as such shareholders have, or as the case may be, had, in the share
capital of the Issuer,
where for the purposes of this Condition 7(4)(i) only:
shareholders means any shareholders along with any persons acting as a “group”
for purposes of Section 13(d) of the Exchange Act, or any successor provision
thereto, along with any Affiliates or Related Persons;
Affiliate of any person means any other person directly or indirectly
controlling or controlled by or under direct or indirect common control of such
person;
control means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and controlling and controlled have correlative meanings;

32



--------------------------------------------------------------------------------



 



Related Person of any person means any other person owning 5 per cent or more of
the outstanding capital stock or other equity interest or combined voting power
of such person; and
(ii) on the date (the Relevant Announcement Date) that is the earlier of (x) the
date of the first public announcement of the relevant Change of Control and
(y) the date of the earliest Relevant Potential Change of Control Announcement
(if any), the Notes carry from any of Fitch Ratings Ltd. (Fitch), Moody’s
Investors Service Limited (Moody’s) or Standard & Poor’s Rating Services, a
division of The McGraw-Hill Companies, Inc. (S&P) or any of their respective
successors or any other rating agency (each a Substitute Rating Agency) of
international standing, specified by the Issuer (each, a rating agency):
(A) an investment grade credit rating (Baa3/BBB-, or equivalent, or better), and
such rating from any rating agency is within the Change of Control Period either
downgraded to a non-investment grade credit rating (Ba1/BB+, or equivalent, or
worse) or withdrawn and is not within the Change of Control Period subsequently
(in the case of a downgrade) upgraded or (in the case of a withdrawal)
reinstated to an investment grade credit rating by such rating agency; or
(B) a non-investment grade credit rating (Ba1/BB+, or equivalent, or worse), and
such rating from any rating agency is within the Change of Control Period
downgraded by one or more notches (for illustration, Ba1/BB+ to Ba2/BB being one
notch) or withdrawn and is not within the Change of Control Period subsequently
(in the case of a downgrade) upgraded or (in the case of a withdrawal)
reinstated to its earlier credit rating or better by such rating agency; or
(C) no credit rating, and no rating agency assigns within the Change of Control
Period an investment grade credit rating to the Notes,
provided that if on the Relevant Announcement Date the Notes carry a credit
rating from more than one rating agency, at least one of which is investment
grade, then sub-paragraph (A) will apply; and provided further that in making
the relevant decision(s) referred to in (ii) above, the relevant rating agency
announces publicly or confirms (having been so requested in writing by the
Issuer) in writing to the Issuer that such decision(s) resulted, in whole or in
part, from the occurrence of the Change of Control.
If the rating designations employed by any of Fitch, Moody’s or S&P are changed
from those which are described in paragraph (ii) of the definition of “Put
Event” above, or if a rating is procured from a Substitute Rating Agency, the
Issuer shall determine the rating designations of Fitch, Moody’s or S&P or such
Substitute Rating Agency (as appropriate) as are most equivalent to the prior
rating designations of Fitch, Moody’s or S&P and this Condition 7(4) shall be
read accordingly.
For the purposes of this Condition 7(4):
Change of Control Period means the period commencing on the Relevant
Announcement Date and ending 90 days after the Change of Control (or such longer
period for which the Notes are under consideration (such consideration having
been announced publicly within the period ending 90 days after the Change of
Control) for rating review or, as the case may be, rating by a rating agency,
such period not to exceed 60 days after the public announcement of such
consideration); and
Relevant Potential Change of Control Announcement means any public announcement
or statement by the Issuer, any actual or potential bidder or any adviser
thereto relating to any potential Change of Control where within 180 days
following the date of such announcement or statement, a Change of Control
occurs.
The Issuer will comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act of 1934 and any other securities laws or
regulations in connection with

33



--------------------------------------------------------------------------------



 



the repurchase of Notes as a result of a Change of Control. To the extent that
the provisions of any securities laws or regulations conflict with the Change of
Control provisions of the Notes, the Issuer will comply with the applicable
securities laws and regulations and will not be deemed to have breached its
obligations under the Change of Control provisions of these Notes by virtue of
such compliance.
(5) Purchases
The Issuer or any of its Subsidiaries may at any time purchase Notes in any
manner and at any price. If purchases are made by tender, tenders must be
available to all Noteholders alike.
(6) Cancellations
All Notes which are (a) redeemed or (b) purchased by or on behalf of the Issuer
or any of its Subsidiaries will forthwith be cancelled, and accordingly may not
be reissued or resold.
(7) Notices Final
Upon the expiry of any notice as is referred to in paragraph (2) above the
Issuer shall be bound to redeem the Notes to which the notice refers in
accordance with the terms of such paragraph.
8. PAYMENT OF ADDITIONAL INTEREST
The Issuer will, subject to the exceptions and limitations set forth below, pay
as additional interest to a Noteholder that is a United States Alien (as defined
below) such amounts as may be necessary so that every net payment on such Note
after deduction or withholding for or on account of any present or future tax,
assessment or other governmental charge of whatever nature imposed upon or as a
result of such payment by the United States (or any political subdivision or
taxing authority thereof or therein), will not be less than the amount provided
for in such Note to be then due and payable. However, the Issuer, as the case
may be, will not be required to make any payment of additional interest for or
on account of:
(a) any tax, assessment or other governmental charge that would not have been
imposed but for (i) the existence of any present or former connection between
such holder (or between a fiduciary, settlor or beneficiary of, or a person
holding a power over, such holder, if such holder is an estate or a trust, or a
member or shareholder of such holder, if such holder is a partnership or
corporation) and the United States, including, without limitation, such holder
(or such fiduciary, settlor, beneficiary, person holding a power, member or
shareholder) being or having been a citizen or resident or treated as a resident
thereof or being or having been engaged in trade or business or present therein
or having or having had a permanent establishment therein, or (ii) the
presentation by the holder of a Note for payment more than 15 days after the
date on which such payment became due and payable or on which payment thereof
was duly provided for, whichever occurs later;
(b) any estate, inheritance, gift, sales, transfer, personal property or any
similar tax, assessment or other governmental charge;
(c) any tax, assessment or other governmental charge that would not have been
imposed but for such holder’s past or present status as a personal holding
company, foreign personal holding company, controlled foreign corporation,
passive foreign investment company (including a qualified election fund) or
foreign private foundation or other tax exempt organization with respect to the
United States or as a corporation that accumulates earnings to avoid United
States Federal income tax;
(d) any tax, assessment or other governmental charge that is payable otherwise
than by deduction or withholding from a payment on a Note;

34



--------------------------------------------------------------------------------



 



(e) any tax, assessment or other governmental charge required to be deducted or
withheld by any Paying Agent from any payment on a Note, if such payment can be
made without such deduction or withholding by any other Paying Agent;
(f) any tax, assessment or other governmental charge that would not have been
imposed but for the holder’s failure to comply with any applicable
certification, information, documentation or other reporting requirement
concerning the nationality, residence, identity or connection with the United
States of the holder or beneficial owner of a Note if, without regard to any tax
treaty, such compliance is required by statute or regulation of the United
States as a precondition to relief or exemption from such tax, assessment or
other governmental charge;
(g) any tax, assessment or other governmental charge imposed by reason of the
holder (i) owning or having owned, directly or indirectly, actually or
constructively, 10 per cent or more of the total combined voting power of all
classes of stock of the Issuer entitled to vote, (ii) receiving interest
described in Section 881(c)(3)(A) of the United States Internal Revenue Code or
(iii) being a controlled foreign corporation with respect to the United States
that is related to the Issuer by actual or constructive stock ownership; or
(h) any combination of items (a), (b), (c), (d), (e), (f) and (g);
nor shall such additional interest be paid with respect to any payment on a Note
to a holder that is a fiduciary or partnership or other than the sole beneficial
owner of such payment to the extent a beneficiary or settlor with respect to
such fiduciary or a member of such partnership or a beneficial owner would not
have been entitled to the additional interest had such beneficiary, settlor,
member or beneficial owner been the holder of such Note.
For purposes of the foregoing, the holding of or the receipt of any payment with
respect to a Note shall not constitute a connection between the holder (or
between a fiduciary, settlor, beneficiary, member or shareholder of, or a person
having power over, such holder if such holder is an estate, a trust, a
partnership or a corporation) and the United States.
The term United States Alien means any person who, for United States Federal
income tax purposes, is a foreign corporation, a non-resident alien individual,
a non-resident alien fiduciary of a foreign estate or trust, or a foreign
partnership one or more of the members of which is, for United States Federal
income tax purposes, a foreign corporation, a non-resident alien individual or a
non-resident alien fiduciary of a foreign estate or trust.
9. PRESCRIPTION
Under New York’s statute of limitations, any legal action upon the Notes must be
commenced within six years after the payment thereof is due. Thereafter, Notes
will become generally unenforceable.
10. EVENTS OF DEFAULT
An event of default (Event of Default) will occur under the Notes if:
(a) the Issuer fails to pay the principal of any of the Notes when due; or
(b) the Issuer fails to pay interest (including any additional interest referred
to in Condition 8) for 30 days after the date when due; or
(c) the Issuer fails to perform or observe any other term, covenant or agreement
contained in the Agency Agreement or the Notes for 30 days after written notice
thereof to the Issuer and the Fiscal Agent by the holders of at least 25 per
cent in aggregate principal amount of the Notes then outstanding; or
(d) the Issuer fails to fulfil within 30 days from its due date, as extended by
any applicable grace or cure period, any payment obligation of interest or
principal under any existing Debt,

35



--------------------------------------------------------------------------------



 



the aggregate principal amount of which exceeds $100,000,000, and such failure
continues for 10 days after receipt of notice of such default by the Issuer, as
specified in the Agency Agreement; or
(e) certain events of bankruptcy, insolvency or reorganisation with respect to
the Issuer shall have occurred.
If an Event of Default shall have occurred and be continuing, any Noteholder, by
written notice to the Issuer and the Fiscal Agent, may identify the applicable
Event or Events of Default, declare the principal of its Note or Notes, together
with accrued interest and additional amounts, if any, to be due and payable
immediately, whereupon such amounts shall become due and payable immediately,
unless prior to the receipt of such notice by the Issuer that all such Events of
Default have been cured. Upon any such declaration being made, interest shall
continue to accrue on the Note or Notes affected by such declaration until the
Notes shall be paid in full or until the seventh day after the date upon which
notice is duly given to the applicable Noteholders in accordance with Condition
12 that the principal amount of such Notes together with accrued interest and
additional amounts thereon has been duly paid in full to the Fiscal Agent
(provided that sufficient funds have actually been received and are available
for such purpose), whichever is earlier.
11. REPLACEMENT OF CERTIFICATES
Should any Certificate be lost, stolen, mutilated, defaced or destroyed it may
be replaced at the specified office of the Registrar, upon payment by the
claimant of the expenses incurred in connection with the replacement and on such
terms as to evidence and indemnity as the Issuer may reasonably require.
Mutilated or defaced Certificates must be surrendered before replacements will
be issued.
12. NOTICES
All notices to the Noteholders will be valid if mailed to them at their
respective addresses in the register of Noteholders maintained by the Registrar
and published in a leading English language daily newspaper published in London
or such other English language daily newspaper with general circulation in
Europe as the Issuer may decide and, so long as the Notes are listed on the
Luxembourg Stock Exchange and the rules of that Exchange so require, published
in a daily newspaper in Luxembourg or on the website of the Luxembourg Stock
Exchange, www.bourse.lu. It is expected that publication will normally be made
in the Financial Times and the d’Wort. The Issuer shall also ensure that notices
are duly published in a manner which complies with the rules and regulations of
any stock exchange on which the Notes are for the time being listed. Any notice
shall be deemed to have been given on the second day after being so mailed or on
the date of publication or, if so published more than once or on different
dates, on the date of the first publication, and in the case of publication on
the website of the Luxembourg Stock Exchange, on the date of such publication.
13. MEETINGS OF NOTEHOLDERS AND MODIFICATION
(1) Provisions for Meetings
The Agency Agreement contains provisions for convening meetings of the
Noteholders to consider any matter affecting their interests, including the
modification by Extraordinary Resolution of these Conditions or the provisions
of the Agency Agreement. The quorum at any meeting for passing an Extraordinary
Resolution will be one or more persons present holding or representing in
aggregate more than 50 per cent, in principal amount of the Notes for the time
being outstanding, or at any adjourned meeting one or more persons present
whatever the principal amount of the Notes held or represented by him or them,
except that at any meeting the business of which includes the modification of
certain of these Conditions the necessary quorum for passing an Extraordinary
Resolution will be one or more persons present

36



--------------------------------------------------------------------------------



 



holding or representing in aggregate not less than one half, or at any adjourned
meeting not less than one quarter, of the principal amount of the Notes for the
time being outstanding. An Extraordinary Resolution passed at any meeting of the
Noteholders will be binding on all Noteholders, whether or not they are present
at the meeting.
(2) Modification
The Fiscal Agent may agree, without the consent of the Noteholders, to any
modification of any of these Conditions or any of the provisions of the Agency
Agreement either (i) for the purpose of curing any ambiguity or of curing,
correcting or supplementing any defective provision contained herein or therein
or (ii) in any manner which is not materially prejudicial to the interests of
the Noteholders. Any modification shall be binding on the Noteholders and,
unless otherwise agreed by the Fiscal Agent (which agreement shall not be
unreasonably withheld or delayed), any modification shall be notified by the
Issuer to the Noteholders as soon as practicable thereafter in accordance with
Condition 12.
14. FURTHER ISSUES
The Issuer may from time to time without the consent of the Noteholders create
and issue further notes, having terms and conditions the same as those of the
Notes, or the same except for the amount of the first payment of interest, which
may be consolidated and form a single series with the outstanding Notes.
15. CONSOLIDATION, MERGER OR TRANSFER
The Issuer may without the consent of the Noteholders, merge or consolidate with
any other corporation or dispose of all or substantially all of its assets to
any other corporation, provided that the successor corporation assumes all
obligations of the Issuer under the Notes and the Agency Agreement and certain
other conditions set forth therein are met.
16. GOVERNING LAW
(1) Governing Law
The Agency Agreement and the Notes are governed by, and will be construed in
accordance with, the laws of the State of New York.
(2) Jurisdiction
Any State or federal courts sitting in the Borough of Manhattan, the City of New
York shall have non-exclusive jurisdiction to adjudicate any disputes which may
arise out of or in connection with the Notes or the Agency Agreement and
accordingly any legal action or proceedings arising out of or in connection with
the Notes or the Agency Agreement (Proceedings) may be brought in such courts.
The Issuer and the Paying Agents have in the Agency Agreement irrevocably
submitted to the non-exclusive jurisdiction of such courts and waived any
objection which it may now or hereafter have to Proceedings in any such courts
whether on the ground of the laying of venue or on the ground that the
Proceedings have been brought in an inconvenient form.
(3) Waiver of Jury Trial
The Issuer and the Paying Agents have in the Agency Agreement waived, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to the Agency Agreement or any Note (whether based on contract, tort or any
other theory). Each of the Issuer and each of the Paying Agents, therein
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of

37



--------------------------------------------------------------------------------



 



Proceedings, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties to the Agency Agreement have been induced to enter in the
Agency Agreement by, among other things, the mutual waivers and certifications
in this section.
(4) Waiver of Immunity
To the extent that any of the Issuer and the Paying Agents have or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
with respect to itself or its property, the Issuer and the Paying Agents have in
the Agency Agreement irrevocably waived such immunity in respect of their
obligations under the Agency Agreement or under any Note.
(5) Service of Process
The Issuer has agreed in the Agency Agreement that the process by which any
Proceedings in New York City are begun may be served on it by being delivered to
it at its offices at 650 Madison Avenue, New York NY10022. If the appointment of
the person appointed to receive process on behalf of the Issuer ceases to be
effective, the Issuer shall forthwith appoint a further person in the State of
New York to accept service of process on its behalf and notify the name and
address of such person to the Fiscal Agent and, failing such appointment within
15 days, the Fiscal Agent shall be entitled to appoint such a person by written
notice addressed and delivered to the Issuer.

38



--------------------------------------------------------------------------------



 



SCHEDULE 3
PROVISIONS FOR MEETINGS OF NOTEHOLDERS
DEFINITIONS

1.   As used in this Schedule the following expressions shall have the following
meanings unless the context otherwise requires:       Block Voting Instruction
means, in relation to any meeting, an English language document issued by a
Paying Agent in which:

  (a)   it is certified that on the date thereof Notes represented by the Global
Certificate or Certificates which are held in an account with any Clearing
System (in each case not being Notes in respect of which a Voting Certificate
has been issued and is outstanding in respect of the meeting specified in such
Block Voting Instruction) are blocked in an account with a Clearing System and
that no such Notes will cease to be so blocked until the first to occur of:

  (i)   the conclusion of the meeting specified in such Block Voting
Instruction; and     (ii)   the Notes ceasing with the agreement of the Paying
Agent to be so blocked and the giving of notice by the Paying Agent to the
Issuer in accordance with paragraph 3(E) of the necessary amendment to the Block
Voting Instruction;

  (b)   it is certified that each holder of such Notes has instructed such
Paying Agent that the vote(s) attributable to the Notes so blocked should be
cast in a particular way in relation to the resolution(s) to be put to such
meeting and that all such instructions are, during the period commencing 48
Hours prior to the time for which such meeting is convened and ending at the
conclusion or adjournment thereof, neither revocable nor capable of amendment;  
  (c)   the aggregate principal amount of the Notes so deposited or held or
blocked is listed distinguishing with regard to each such resolution between
those in respect of which instructions have been given that the votes
attributable thereto should be cast in favour of the resolution and those in
respect of which instructions have been so given that the votes attributable
thereto should be cast against the resolution; and     (d)   one or more persons
named in such Block Voting Instruction (each hereinafter called a proxy) is or
are authorised and instructed by such Paying Agent to cast the votes
attributable to the Notes so listed in accordance with the instructions referred
to in (c) above as set out in such Block Voting Instruction;

Certificate means, for the purpose of this Annex 3, a Note in definitive form;
Chairman means, in relation to any meeting, the individual who takes the chair
in accordance with paragraph 6;
Clearing System means Euroclear and/or Clearstream, Luxembourg and includes in
respect of any Note any clearing system on behalf of which such Note is held or
which is the holder or (directly or through a nominee) registered owner of a
Note, in either case whether alone or jointly with any other Clearing System(s).

39



--------------------------------------------------------------------------------



 



Eligible Person means any one of the following persons who shall be entitled to
attend and vote at a meeting:

(a)   a holder of a Certificate which is not held in an account with any
Clearing System;   (b)   a bearer of any Voting Certificate;   (c)   a proxy
specified in any Block Voting Instruction; and   (d)   a proxy appointed by a
holder of a Certificate which is not held in an account with any Clearing
System;

Extraordinary Resolution means:

(a)   a resolution passed at a meeting duly convened and held in accordance with
these presents by a majority consisting of not less than three-fourths of the
Eligible Persons voting thereat upon a show of hands or, if a poll is duly
demanded, by a majority consisting of not less than three-fourths of the votes
cast on such poll; or

(b)   a resolution in writing signed by or on behalf of the holders of not less
than three fourths in principal amount of the Notes which resolution may be
contained in one document or in several documents in like form each signed by or
on behalf of one or more of the holders;

Identified Person means, in relation to paragraph 3(A) of this Annex 3, a person
named to collect the Voting Certificate and attend and vote at the meeting;
Ordinary Resolution means:

(a)   a resolution passed at a meeting duly convened and held in accordance with
these presents by a clear majority of the Eligible Persons voting thereat on a
show of hands or, if a poll is duly demanded, by a simple majority of the votes
cast on such poll; or

(b)   a resolution in writing signed by or on behalf of the holders of not less
than a clear majority in principal amount of the Notes, which resolution may be
contained in one document or in several documents in like form each signed by or
on behalf of one or more of the holders;

Voting Certificate means, in relation to a meeting, an English language
certificate issued by a Paying Agent in which it is stated:

(a)   that on the date thereof Notes represented by the Global Certificate or
Certificates which are held in an account with any Clearing System (in each case
not being Notes in respect of which a Block Voting Instruction has been issued
and is outstanding in respect of the meeting specified in such Voting
Certificate) are blocked in an account with a Clearing System and that no such
Notes will cease to be so blocked until the first to occur of:

  (i)   the conclusion of the meeting specified in such Voting Certificate; and
    (ii)   the surrender of the Voting Certificate to the Paying Agent who
issued the same; and

40



--------------------------------------------------------------------------------



 



  (b)   that the bearer thereof is entitled to attend and vote at such meeting
in respect of the Notes represented by such Voting Certificate;

24 Hours means a period of 24 hours including all or part of a day upon which
banks are open for business in both the place where the relevant meeting is to
be held and in each of the places where the Paying Agents have their specified
offices (disregarding for this purpose the day upon which such meeting is to be
held) and such period shall be extended by one period or, to the extent
necessary, more periods of 24 hours until there is included as aforesaid all or
part of a day upon which banks are open for business in all of the places as
aforesaid; and
48 Hours means a period of 48 hours including all or part of two days upon which
banks are open for business both in the place where the relevant meeting is to
be held and in each of the places where the Paying Agents have their specified
offices (disregarding for this purpose the day upon which such meeting is to be
held) and such period shall be extended by one period or, to the extent
necessary, more periods of 24 hours until there is included as aforesaid all or
part of two days upon which banks are open for business in all of the places as
aforesaid.
For the purposes of calculating a period of Clear Days in relation to a meeting,
no account shall be taken of the day on which the notice of such meeting is
given (or, in the case of an adjourned meeting, the day on which the meeting to
be adjourned is held) or the day on which such meeting is held.
All references in this Schedule to a “meeting” shall, where the context so
permits, include any relevant adjourned meeting.
EVIDENCE OF ENTITLEMENT TO ATTEND AND VOTE

2.   A holder of a Note represented by the Global Certificate or a Certificate
which is held in an account with any Clearing System may require the issue by a
Paying Agent of Voting Certificates and Block Voting Instructions in accordance
with the terms of paragraph 3.       For the purposes of paragraph 3, the
Registrar, Fiscal Agent and each Paying Agent shall be entitled to rely, without
further enquiry, on any information or instructions received from a Clearing
System and shall have no liability to any holder or other person for any loss,
damage, cost, claim or other liability occasioned by its acting in reliance
thereon, nor for any failure by a Clearing System to deliver information or
instructions to the Registrar, Fiscal Agent or any Paying Agent.       The
holder of any Voting Certificate or the proxies named in any Block Voting
Instruction shall for all purposes in connection with the relevant meeting be
deemed to be the holder of the Notes to which such Voting Certificate or Block
Voting Instruction relates.

PROCEDURE FOR ISSUE OF VOTING CERTIFICATES, BLOCK VOTING INSTRUCTIONS AND
PROXIES

3. (A) Global Certificate and Certificates held in a Clearing System — Voting
Certificate         A holder of a Note (not being a Note in respect of which
instructions have been given to the Principal Paying Agent in accordance with
paragraph 3(B)) represented by the Global Certificate or which is in definitive
form and is held in an account with any Clearing System may procure the delivery
of a Voting Certificate in respect of such Note by giving notice to the Clearing
System through which such holder’s interest in the Note is held specifying an
Identified Person (which need not be the holder

41



--------------------------------------------------------------------------------



 



      himself. The relevant Voting Certificate will be made available at or
shortly prior to the commencement of the meeting by the Fiscal Agent against
presentation by such Identified Person of the form of identification previously
notified by such holder to the Clearing System. The Clearing System may
prescribe forms of identification (including, without limitation, a passport or
driving licence) which it deems appropriate for these purposes. Subject to
receipt by the Fiscal Agent from the Clearing System, no later than 24 Hours
prior to the time for which such meeting is convened, of notification of the
principal amount of the Notes to be represented by any such Voting Certificate
and the form of identification against presentation of which such Voting
Certificate should be released, the Principal Paying Agent shall, without any
obligation to make further enquiry, make available Voting Certificates against
presentation of the form of identification corresponding to that notified.    
(B)   Global Certificate and Certificates held in a Clearing System — Block
Voting Instruction         A holder of a Note (not being a Note in respect of
which a Voting Certificate has been issued) represented by the Global
Certificate or which is in definitive form and is held in an account with any
Clearing System may require the Fiscal Agent to issue a Block Voting Instruction
in respect of such Note by first instructing the Clearing System through which
such holder’s interest in the Note is held to procure that the votes
attributable to such Note should be cast at the meeting in a particular way in
relation to the resolution or resolutions to be put to the meeting. Any such
instruction shall be given in accordance with the rules of the Clearing System
then in effect. Subject to receipt by the Fiscal Agent of instructions from the
Clearing System, no later than 24 Hours prior to the time for which such meeting
is convened, of notification of the principal amount of the Notes in respect of
which instructions have been given and the manner in which the votes
attributable to such Notes should be cast, the Fiscal Agent shall, without any
obligation to make further enquiry, appoint a proxy to attend the meeting and
cast votes in accordance with such instructions.     (C)   Definitive
Certificates not held in a Clearing System — appointment of proxy

  (i)   A holder of Notes in definitive form and not held in an account with any
Clearing System may, by an instrument in writing in the English language (a form
of proxy) signed by the holder or, in the case of a corporation, executed under
its common seal or signed on its behalf by an attorney or a duly authorised
officer of the corporation and delivered to the specified office of the
Registrar or the Transfer Agent not less than 48 Hours before the time fixed for
the relevant meeting, appoint any person (a proxy) to act on his or its behalf
in connection with any meeting.     (ii)   Any proxy appointed pursuant to
subparagraph (i) above shall so long as such appointment remains in force be
deemed, for all purposes in connection with the relevant meeting, to be the
holder of the Notes to which such appointment relates and the holders of the
Notes shall be deemed for such purposes not to be the holder.

  (D)   Each Block Voting Instruction, and each form of proxy shall be deposited
by the relevant Paying Agent or (as the case may be) by the Registrar or the
Transfer Agent at such place as the Fiscal Agent shall approve not less than 24
Hours before the time appointed for holding the meeting at which the proxy or
proxies named in the Block Voting Instruction or form of proxy proposes to vote,
and in default the Block Voting

42



--------------------------------------------------------------------------------



 



      Instruction or form of proxy shall not be treated as valid unless the
Chairman of the meeting decides otherwise before such meeting proceeds to
business. A notarially certified copy of each Block Voting Instruction and form
of proxy shall (if so requested by the Issuer) be deposited with the Issuer
before the commencement of the meeting but the Issuer shall not thereby be
obliged to investigate or be concerned with the validity of or the authority of
the proxy or proxies named in any such Block Voting Instruction or form of
proxy.     (E)   Any vote given in accordance with the terms of a Block Voting
Instruction or form of proxy shall be valid notwithstanding the previous
revocation or amendment of the Block Voting Instruction or form of proxy or of
any of the instructions of the relevant holder or the relevant Clearing System
(as the case may be) pursuant to which it was executed provided that no
intimation in writing of such revocation or amendment has been received from the
relevant Paying Agent (in the case of a Block Voting Instruction) or from the
holder thereof (in the case of a proxy appointed pursuant to paragraph 3(C)) by
the Issuer at its registered office (or such other place as may have been
required or approved by the Fiscal Agent for the purpose) by the time being 24
Hours (in the case of a Block Voting Instruction) or 48 Hours (in the case of a
proxy) before the time appointed for holding the meeting at which the Block
Voting Instruction or form of proxy is to be used.

CONVENING OF MEETINGS, QUORUM AND ADJOURNED MEETINGS

4.   The Issuer may at any time, and the Issuer shall upon a requisition in
writing in the English language signed by the holders of not less than ten per
cent, in principal amount of the Notes for the time being outstanding, convene a
meeting and if the Issuer makes default for a period of seven days in convening
such a meeting the same may be convened by the relevant Noteholders. Whenever
the Issuer is about to convene any such meeting the Issuer shall forthwith give
notice in writing to the Fiscal Agent of the day, time and place thereof and of
the nature of the business to be transacted thereat. Every such meeting shall be
held at such time and place as the Fiscal Agent may appoint or approve in
writing.

5.   At least 21 Clear Days’ notice specifying the place, day and hour of
meeting shall be given to the holders prior to any meeting in the manner
provided by Condition 12. Such notice, which shall be in the English language,
shall state generally the nature of the business to be transacted at the meeting
thereby convened and, in the case of an Extraordinary Resolution, shall either
specify in such notice the terms of such resolution or state fully the effect on
the holders of such resolution, if passed. Such notice shall include statements
as to the manner in which holders may arrange for Voting Certificates or Block
Voting Instructions to be issued and, if applicable, appoint proxies. A copy of
the notice shall be sent by post to the Issuer (unless the meeting is convened
by the Issuer).

6.   A person (who may but need not be a holder) nominated in writing by the
Issuer shall be entitled to take the chair at the relevant meeting, but if no
such nomination is made or if at any meeting the person nominated shall not be
present within 15 minutes after the time appointed for holding the meeting the
holders present shall choose one of their number to be Chairman, failing which
the Issuer may appoint a Chairman. The Chairman of an adjourned meeting need not
be the same person as was Chairman of the meeting from which the adjournment
took place.

7.   At any such meeting one or more Eligible Persons present and holding or
representing in the aggregate not less than one-twentieth of the principal
amount of the Notes for the time being outstanding shall (except for the purpose
of passing an Extraordinary Resolution) form a

43



--------------------------------------------------------------------------------



 



    quorum for the transaction of business (including the passing of an Ordinary
Resolution) and no business (other than the choosing of a Chairman) shall be
transacted at any meeting unless the requisite quorum be present at the
commencement of the relevant business. The quorum at any such meeting for
passing an Extraordinary Resolution shall (subject as provided below) be one or
more Eligible Persons present and holding or representing in the aggregate more
than 50 per cent, in principal amount of the Notes for the time being
outstanding PROVIDED THAT at any meeting the business of which includes any of
the following matters (each of which shall only be capable of being effected
after having been approved by Extraordinary Resolution) namely:

  (a)   modification of the maturity date of the Notes or reduction or
cancellation of the principal amount payable at maturity; or     (b)   reduction
or cancellation of the amount payable or modification of the payment date in
respect of any interest in respect of the Notes or variation of the method of
calculating the rate of interest in respect of the Notes; or     (c)  
modification of the currency in which payments under the Notes are to be made;
or     (d)   modification of the majority required to pass an Extraordinary
Resolution; or     (e)   the sanctioning of any scheme or proposal described in
subparagraph 19(f); or     (f)   alteration of this proviso or the proviso to
paragraph 8 below,

    the quorum shall be one or more Eligible Persons present and holding or
representing in the aggregate not less than two-thirds of the principal amount
of the Notes for the time being outstanding.

8.   If within 15 minutes (or such longer period not exceeding 30 minutes as the
Chairman may decide) after the time appointed for any such meeting a quorum is
not present for the transaction of any particular business, then, subject and
without prejudice to the transaction of the business (if any) for which a quorum
is present, the meeting shall if convened upon the requisition of holders be
dissolved. In any other case it shall stand adjourned to the same day in the
next week (or if such day is a public holiday the next succeeding business day)
at the same time and place (except in the case of a meeting at which an
Extraordinary Resolution is to be proposed in which case it shall stand
adjourned for such period, being not less than 13 Clear Days nor more than 42
Clear Days, and to such place as may be appointed by the Chairman either at or
subsequent to such meeting and approved by the Fiscal Agent). If within 15
minutes (or such longer period not exceeding 30 minutes as the Chairman may
decide) after the time appointed for any adjourned meeting a quorum is not
present for the transaction of any particular business, then, subject and
without prejudice to the transaction of the business (if any) for which a quorum
is present, the Chairman may either (with the approval of the Fiscal Agent)
dissolve such meeting or adjourn the same for such period, being not less than
13 Clear Days (but without any maximum number of Clear Days), and to such place
as may be appointed by the Chairman either at or subsequent to such adjourned
meeting and approved by the Fiscal Agent, and the provisions of this sentence
shall apply to all further adjourned such meetings.

9.   At any adjourned meeting one or more Eligible Persons present (whatever the
principal amount of the Notes so held or represented by them) shall (subject as
provided below) form a quorum and shall have power to pass any resolution and to
decide upon all matters which could properly have been dealt with at the meeting
from which the adjournment took place

44



--------------------------------------------------------------------------------



 



    had the requisite quorum been present PROVIDED THAT at any adjourned meeting
the quorum for the transaction of business comprising any of the matters
specified in the proviso to paragraph 7 shall be one or more Eligible Persons
present and holding or representing in the aggregate not less than one-third of
the principal amount of the Notes for the time being outstanding.

10.   Notice of any adjourned meeting at which an Extraordinary Resolution is to
be submitted shall be given in the same manner as notice of an original meeting
but as if 10 were substituted for 21 in paragraph 5 and such notice shall state
the required quorum. Subject as aforesaid it shall not be necessary to give any
notice of an adjourned meeting.

CONDUCT OF BUSINESS AT MEETINGS

11.   Every question submitted to a meeting shall be decided in the first
instance by a show of hands. A poll may be demanded (before or on the
declaration of the result of the show of hands) by the Chairman, the Issuer or
any Eligible Person (whatever the amount of the Notes so held or represented by
him).

12.   At any meeting, unless a poll is duly demanded, a declaration by the
Chairman that a resolution has been carried or carried by a particular majority
or lost or not carried by a particular majority shall be conclusive evidence of
the fact without proof of the number or proportion of the votes recorded in
favour of or against such resolution.

13.   Subject to paragraph 15, if at any such meeting a poll is so demanded it
shall be taken in such manner and, subject as hereinafter provided, either at
once or after an adjournment as the Chairman directs and the result of such poll
shall be deemed to be the resolution of the meeting at which the poll was
demanded as at the date of the taking of the poll. The demand for a poll shall
not prevent the continuance of the meeting for the transaction of any business
other than the motion on which the poll has been demanded.

14.   The Chairman may, with the consent of (and shall if directed by) any such
meeting, adjourn the same from time to time and from place to place; but no
business shall be transacted at any adjourned meeting except business which
might lawfully have been transacted at the meeting from which the adjournment
took place.

15.   Any poll demanded at any such meeting on the election of a Chairman or on
any question of adjournment shall be taken at the meeting without adjournment.

16.   Any director or officer of the Issuer, its lawyers and financial advisors,
any director or officer of any of the Paying Agents and any other person
authorised so to do by the Fiscal Agent may attend and speak at any meeting.
Save as aforesaid, no person shall be entitled to attend and speak nor shall any
person be entitled to vote at any meeting unless he is an Eligible Person. No
person shall be entitled to vote at any meeting in respect of Notes which are
deemed to be not outstanding by virtue of the proviso to the definition of
“outstanding” in clause 2.1 of the Agency Agreement.

17.   At any meeting:

  (a)   on a show of hands every Eligible Person present shall have one vote;
and     (b)   on a poll every Eligible Person present shall have one vote in
respect of each EUR 1.00 in principal amount of the Notes held or represented by
such Eligible Person.

45



--------------------------------------------------------------------------------



 



    Without prejudice to the obligations of the proxies named in any Block
Voting Instruction or form of proxy, any Eligible Person entitled to more than
one vote need not use all his votes or cast all the votes to which he is
entitled in the same way.

18.   The proxies named in any Block Voting Instruction or form of proxy need
not be holders. Nothing herein shall prevent any of the proxies named in any
Block Voting Instruction or form of proxy from being a director, officer or
representative of or otherwise connected with the Issuer.   19.   A meeting
shall in addition to the powers hereinbefore given have the following powers
exercisable only by Extraordinary Resolution (subject to the provisions relating
to quorum contained in paragraphs 7 and 9) namely:

  (a)   power to approve any compromise or arrangement proposed to be made
between the Issuer and Noteholders or any of them;     (b)   power to approve
any abrogation, modification, compromise or arrangement in respect of the rights
of the Noteholders against the Issuer or against any of its property whether
these rights arise under this Agreement, the Notes or otherwise;     (c)   power
to agree to any modification of the provisions contained in this Agreement or
the Conditions, the Notes which is proposed by the Issuer;     (d)   power to
give any authority or approval which under the provisions of this Schedule or
the Notes is required to given by Extraordinary Resolution;     (e)   power to
appoint any persons (whether Noteholders or not) as a committee or committees to
represent the interests of the Noteholders and to confer upon any committee or
committees any powers or discretions which the Noteholders could themselves
exercise Extraordinary Resolution;     (f)   power to approve any scheme or
proposal for the exchange or sale of the Notes for, or the conversion of the
Notes into, or the cancellation of the Notes in consideration of, shares, stock,
notes, bonds, debentures, debenture stock and/or other obligations and/or
securities of Issuer or any other company formed or to be formed, or for or into
or in consideration of cash, or partly for or into or in consideration of
shares, stock, notes, bonds, debentures, debenture stock and/or other
obligations and/or securities as stated above and partly for or into or in
consideration of cash; and     (g)   power to approve the substitution of any
entity in place of the Issuer (or any previous substitute) as the principal
debtor in respect of the Notes.

20.   Any resolution passed at a meeting of the holders duly convened and held
in accordance with these presents shall be binding upon all the holders whether
or not present or whether or not represented at such meeting and whether or not
voting and each of them shall be bound to give effect thereto accordingly and
the passing of any such resolution shall be conclusive evidence that the
circumstances justify the passing thereof. Notice of the result of the voting on
any resolution duly considered by the holders shall be published in accordance
with Condition 12 by the Issuer within 14 days of such result being known,
PROVIDED THAT the non-publication of such notice shall not invalidate such
result.

21.   Minutes of all resolutions and proceedings at every meeting shall be made
and entered in books to be from time to time provided for that purpose by the
Issuer and any such minutes as

46



--------------------------------------------------------------------------------



 



    aforesaid, if purporting to be signed by the Chairman of the meeting at
which such resolutions were passed or proceedings transacted, shall be
conclusive evidence of the matters therein contained and, until the contrary is
proved, every such meeting in respect of the proceedings of which minutes have
been made shall be deemed to have been duly held and convened and all
resolutions passed or proceedings transacted thereat to have been duly passed or
transacted.

22.   Subject to all other provisions of these presents the Fiscal Agent may
(after consultation with the Issuer where the Fiscal Agent considers such
consultation to be practicable but without the consent of the Issuer, or the
holders) prescribe such further or alternative regulations regarding the
requisitioning and/or the holding of meetings and attendance and voting thereat
as the Fiscal Agent may in its sole discretion reasonably think fit (including,
without limitation, the substitution for periods of 24 hours and 48 hours
referred to in this Schedule of shorter periods). Such regulations may, without
prejudice to the generality of the foregoing, reflect the practices and
facilities of any relevant Clearing System. Notice of any such further or
alternative regulations may, at the sole discretion of the Fiscal Agent, be
given to holders in accordance with Condition 12 at the time of service of any
notice convening a meeting or at such other time as the Fiscal Agent may decide.

47



--------------------------------------------------------------------------------



 



SCHEDULE 4
REGISTRATION AND TRANSFER OF NOTES

1.   Each Note shall have an identifying serial number which shall be entered on
the Register.   2.   The Notes are transferable in integral multiples of EUR
50,000 or in integral multiples of EUR 1,000 in excess thereof each by execution
of the form of transfer endorsed thereon under the hand of the transferor or,
where the transferor is a corporation, under its common seal or under the hand
of two of its officers duly authorised in writing. In this Schedule 5,
transferor shall, where the context permits or requires, include joint
transferors and be construed accordingly.   3.   The Notes to be transferred
must be delivered for registration to the specified office of the Transfer Agent
with the form of transfer endorsed on the Notes duly completed and executed and
must be accompanied by the documents, evidence and information required pursuant
to the Conditions and such other evidence as the Issuer may reasonably require
to prove the title of the transferor or his right to transfer the Notes and, if
the form of transfer is executed by some other person on his behalf or in the
case of the execution of a form of transfer on behalf of a corporation by its
officers, the authority of that person or those persons to do so.   4.   The
executors or administrators of a deceased holder of Notes (not being one of
several joint holders) and in the case of the death of one or more of several
joint holders the survivor of the joint holders shall be the only person or
persons recognised by the Issuer as having any title to the Notes.   5.   Any
person becoming entitled to Notes in consequence of the death or bankruptcy of
the holder of such Notes may upon producing such evidence that he holds the
position in respect of which he proposes to act under this paragraph or of his
title as the Issuer shall reasonably require be registered himself as the holder
of such Notes or, subject to the preceding paragraphs as to transfer, may
transfer such Notes. The Issuer shall be at liberty to retain any amount payable
upon the Notes to which any person is so entitled until the person shall be
registered as provided above or shall duly transfer the Notes.   6.   Unless
otherwise requested by him and agreed by the Issuer, the holder of Notes shall
be entitled to receive only one Note in respect of his entire holding.   7.  
The joint holders of Notes shall be entitled to one Note only in respect of
their joint holding which shall, except where they otherwise direct, be
delivered to the joint holder whose name appears first in the register of the
holders of Notes in respect of the joint holding.   8.   Where a holder of Notes
has transferred part only of his holding there shall be delivered to him without
charge a Note in respect of the balance of the holding.   9.   The Issuer shall
make no charge to the holders for the registration of any holding of Notes or
any transfer thereof or for the issue thereof or for the delivery of Notes at
the specified office of the Transfer Agent or by mail to the address specified
by the Noteholder. If any Noteholder entitled to receive a Note wishes to have
the same delivered to him otherwise than at the specified office of the Transfer
Agent, the delivery shall be made, upon his written request to the Transfer
Agent, at his risk and (except where sent by mail to the address specified by
the Noteholder) at his expense.

48



--------------------------------------------------------------------------------



 



10.   The registered holder of a Note may (to the fullest extent permitted by
all applicable laws) be treated at all times, by all persons and for all
purposes as the absolute owner of such Note notwithstanding any notice any
person may have of the right, title, interest or claim of any other person. The
Issuer shall not be bound to see to the execution of any trust to which any Note
may be subject and no notice of any trust shall be entered on the register. The
holder of a Note will be recognised by the Issuer as entitled to his Note free
from any equity, set-off or counterclaim on the part of the Issuer against the
original or any intermediate holder of the Note.

49



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF PUT NOTICE



FORM OF PUT NOTICE
POLO RALPH LAUREN CORPORATION
EUR 300,000,000 4.50 per cent. Notes due 2013
By depositing this duly completed Notice with any Paying Agent for the above
Notes (the Notes) the undersigned holder of the Notes surrendered with this
Notice and referred to below irrevocably exercises its option to have the
nominal amount of the respective Notes redeemed in accordance with Condition
7(4) as the Put Date (as defined in Condition 7(4) of the Notes).
This Notice relates to Notes in the aggregate nominal amount of
                     bearing the following serial numbers:
 
Payment Instructions
Please make payment in respect of the above-mentioned Notes by [cheque posted to
the below address/transfer to the following bank account]1:

     
[Bank:                                         
  Branch Address:                                         
Branch Code:                                         
  Account Number:                                         
/Address:                                         
   
Cheque made to payable to
                                          ]1
Signature of holder:                                         
   

[To be completed by recipient Paying Agent]
Details of missing unmatured Coupons                                         
Received by:                                         
[Signature and stamp of Paying Agent]
At its office at:                                                              
On:                    
Notes:-

1   Delete as appropriate.

N.B.   The Paying Agent with whom the above-mentioned Notes are deposited will
not in any circumstances be liable to the depositing Noteholder or any other
person for any loss or damage arising from any act, default or omission of such
Paying Agent in relation to the said Notes or any of them unless such loss or
damage was caused by the fraud or negligence of such Paying Agent or its
directors, officers or employees.

This Put Notice is not valid unless all of the paragraphs requiring completion
are duly completed. Once validly given this Put Notice is irrevocable.

50



--------------------------------------------------------------------------------



 



SIGNATORIES
POLO RALPH LAUREN CORPORATION
By: T. TRAVIS
DEUTSCHE BANK AG, LONDON BRANCH
By: C. RAKESTROW                      A. GARVEY
DEUTSCHE BANK LUXEMBOURG S.A.
By: S. HARDING                             S. CLERKIN

51